Exhibit 10.1

EXECUTION VERSION

Loan No: 1006877

[Published CUSIP Number:            ]

[Revolving Credit CUSIP Number:             ]

[Term Loan CUSIP Number:             ]

 

LOGO [g794716img001.jpg]

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 23, 2014

by and among

HUDSON PACIFIC PROPERTIES, L.P.

a Maryland limited partnership,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

WELLS FARGO SECURITIES, LLC, and

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

and

BANK OF AMERICA, N.A., and

BARCLAYS BANK PLC

as Syndication Agents,

and

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.     Definitions

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

GAAP

     32   

Section 1.3

 

General; References to Pacific Time

     32   

ARTICLE II.     Credit Facility

     33   

Section 2.1

 

Revolving Loans

     33   

Section 2.2

 

Term Loans

     34   

Section 2.3

 

Intentionally Omitted

     35   

Section 2.4

 

Letters of Credit

     35   

Section 2.5

 

Swingline Loans

     40   

Section 2.6

 

Rates and Payment of Interest on Loans

     42   

Section 2.7

 

Number of Interest Periods

     43   

Section 2.8

 

Repayment of Loans

     43   

Section 2.9

 

Prepayments

     43   

Section 2.10

 

Continuation

     44   

Section 2.11

 

Conversion

     44   

Section 2.12

 

Notes

     45   

Section 2.13

 

Voluntary Reductions of the Commitments

     45   

Section 2.14

 

Extension of Revolving Maturity Date

     46   

Section 2.15

 

Expiration Date of Letters of Credit Past Revolving Commitment Termination

     46   

Section 2.16

 

Amount Limitations

     46   

Section 2.17

 

Increase in Commitments

     46   

Section 2.18

 

Funds Transfer Disbursements

     48   

ARTICLE III.     Payments, Fees and Other General Provisions

     48   

Section 3.1

 

Payments

     48   

Section 3.2

 

Pro Rata Treatment

     49   

Section 3.3

 

Sharing of Payments, Etc

     49   

Section 3.4

 

Several Obligations

     50   

Section 3.5

 

Fees

     50   

Section 3.6

 

Computations

     51   

Section 3.7

 

Usury

     51   

Section 3.8

 

Statements of Account

     52   

Section 3.9

 

Defaulting Lenders

     52   

Section 3.10

 

Taxes

     56   

ARTICLE IV.     Unencumbered Pool

     59   

Section 4.1

 

Unencumbered Pool Requirements

     59   

Section 4.2

 

Eligibility and Addition of Properties

     60   

Section 4.3

 

Removal of Properties from the Unencumbered Pool

     60   

ARTICLE V.     Yield Protection, Etc

     61   

Section 5.1

 

Additional Costs; Capital Adequacy

     61   

Section 5.2

 

Suspension of LIBOR Loans

     63   

Section 5.3

 

Illegality

     63   

Section 5.4

 

Compensation

     63   

Section 5.5

 

Treatment of Affected Loans

     64   

Section 5.6

 

Affected Lenders

     64   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 5.7

 

Change of Lending Office

     65   

Section 5.8

 

Assumptions Concerning Funding of LIBOR Loans

     65   

ARTICLE VI.     Conditions Precedent

     65   

Section 6.1

 

Initial Conditions Precedent

     65   

Section 6.2

 

Conditions Precedent to All Loans and Letters of Credit

     67   

ARTICLE VII.     Representations and Warranties

     68   

Section 7.1

 

Representations and Warranties

     68   

Section 7.2

 

Survival of Representations and Warranties, Etc

     74   

ARTICLE VIII.     Affirmative Covenants

     74   

Section 8.1

 

Preservation of Existence and Similar Matters

     74   

Section 8.2

 

Compliance with Applicable Law

     75   

Section 8.3

 

Maintenance of Property

     75   

Section 8.4

 

Conduct of Business

     75   

Section 8.5

 

Insurance

     75   

Section 8.6

 

Payment of Taxes and Claims

     75   

Section 8.7

 

Books and Records; Inspections

     76   

Section 8.8

 

Use of Proceeds

     76   

Section 8.9

 

Environmental Matters

     76   

Section 8.10

 

Further Assurances

     77   

Section 8.11

 

Material Contracts

     77   

Section 8.12

 

REIT Status

     77   

Section 8.13

 

Exchange Listing

     77   

Section 8.14

 

Guarantors

     77   

ARTICLE IX.     Information

     78   

Section 9.1

 

Quarterly Financial Statements

     78   

Section 9.2

 

Year-End Statements

     79   

Section 9.3

 

Compliance Certificate

     79   

Section 9.4

 

Other Information

     79   

Section 9.5

 

Electronic Delivery of Certain Information

     81   

Section 9.6

 

Public/Private Information

     82   

Section 9.7

 

USA Patriot Act Notice; Compliance

     82   

ARTICLE X.     Negative Covenants

     82   

Section 10.1

 

Financial Covenants

     83   

Section 10.2

 

Negative Pledge

     85   

Section 10.3

 

Restrictions on Intercompany Transfers

     85   

Section 10.4

 

Merger, Consolidation, Sales of Assets and Other Arrangements

     86   

Section 10.5

 

Intentionally Omitted

     87   

Section 10.6

 

Fiscal Year

     87   

Section 10.7

 

Modifications of Organizational Documents and Material Contracts

     87   

Section 10.8

 

Intentionally Omitted

     87   

Section 10.9

 

Transactions with Affiliates

     87   

Section 10.10

 

Environmental Matters

     87   

Section 10.11

 

Derivatives Contracts

     87   

ARTICLE XI.     Default

     88   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 11.1

 

Events of Default

     88   

Section 11.2

 

Remedies Upon Event of Default

     91   

Section 11.3

 

Intentionally Omitted

     92   

Section 11.4

 

Marshaling; Payments Set Aside

     92   

Section 11.5

 

Allocation of Proceeds

     92   

Section 11.6

 

Letter of Credit Collateral Account

     93   

Section 11.7

 

Rescission of Acceleration by Requisite Lenders

     94   

Section 11.8

 

Performance by Administrative Agent

     94   

Section 11.9

 

Rights Cumulative

     94   

ARTICLE XII.     The Administrative Agent

     95   

Section 12.1

 

Appointment and Authorization

     95   

Section 12.2

 

Wells Fargo as Lender

     96   

Section 12.3

 

Intentionally Omitted

     96   

Section 12.4

 

Specified Derivatives Contracts

     96   

Section 12.5

 

Approvals of Lenders

     97   

Section 12.6

 

Notice of Events of Default

     97   

Section 12.7

 

Administrative Agent’s Reliance

     97   

Section 12.8

 

Indemnification of Administrative Agent

     98   

Section 12.9

 

Lender Credit Decision, Etc

     99   

Section 12.10

 

Successor Administrative Agent

     99   

Section 12.11

 

Titled Agents

     100   

ARTICLE XIII.     Miscellaneous

     101   

Section 13.1

 

Notices

     101   

Section 13.2

 

Expenses

     102   

Section 13.3

 

Intentionally Omitted

     103   

Section 13.4

 

Setoff

     103   

Section 13.5

 

Litigation; Jurisdiction; Other Matters; Waivers

     104   

Section 13.6

 

Successors and Assigns

     105   

Section 13.7

 

Amendments and Waivers

     109   

Section 13.8

 

Non-Liability of Administrative Agent and Lenders

     112   

Section 13.9

 

Confidentiality

     112   

Section 13.10

 

Indemnification

     113   

Section 13.11

 

Termination; Survival

     115   

Section 13.12

 

Severability of Provisions

     115   

Section 13.13

 

GOVERNING LAW

     116   

Section 13.14

 

Counterparts

     116   

Section 13.15

 

Obligations with Respect to Loan Parties

     116   

Section 13.16

 

Independence of Covenants

     116   

Section 13.17

 

Limitation of Liability

     116   

Section 13.18

 

Entire Agreement

     117   

Section 13.19

 

Construction

     117   

Section 13.20

 

Headings

     117   

Section 13.21

 

Time

     117   

Section 13.22

 

No Advisory or Fiduciary Responsibility.

     117   

Section 13.23

 

Lender’s Agents

     118   

Section 13.24

 

Special Representations, Warranties and Covenants Regarding Sanctions,
Anti-Corruption, Anti-Money Laundering

     118   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 13.25

 

Amendment and Restatement; No Novation

     119   

 

iv



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

  

Commitment Amounts and Commitment Percentages

SCHEDULE 1.1(b)

  

Loan Parties

SCHEDULE 1.1(c)

  

Permitted Liens

SCHEDULE 1.1(d)

  

Existing Letter of Credit

SCHEDULE 4.2

  

Unencumbered Pool Properties

SCHEDULE 7.1(b)

  

Ownership Structure

SCHEDULE 7.1(f)(i)

  

List of Properties

SCHEDULE 7.1(f)(ii)

  

Eligible Properties

SCHEDULE 7.1(g)

  

Existing Indebtedness

SCHEDULE 7.1(h)

  

Material Contracts

SCHEDULE 7.1(i)

  

Litigation

SCHEDULE 7.1(s)

  

List of Approved Affiliate Transactions

EXHIBIT A

  

Form of Assignment and Assumption Agreement

EXHIBIT B

  

Form of Guaranty

EXHIBIT C

  

Form of Notice of Borrowing

EXHIBIT D

  

Form of Notice of Continuation

EXHIBIT E

  

Form of Notice of Conversion

EXHIBIT F

  

Form of Notice of Swingline Borrowing

EXHIBIT G-1

  

Form of Revolving Note

EXHIBIT G-2

  

Form of Term Note

EXHIBIT H

  

Form of Swingline Note

EXHIBIT I

  

Form of Compliance Certificate

EXHIBIT J

  

Form of Disbursement Instruction Agreement

EXHIBIT K-1 through 4

  

Form of Tax Compliance Certificates

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 23, 2014, by and among HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”), each of the financial institutions
initially a signatory hereto, together with their successors and assignees under
Section 13.6 (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), and WELLS FARGO SECURITIES,
LLC, and MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED, as Lead Arrangers
(collectively, the “Lead Arrangers”), and BANK OF AMERICA, N.A., and BARCLAYS
BANK PLC, as Syndication Agents (collectively, the “Syndication Agents”), and
KEYBANK NATIONAL ASSOCIATION, as Documentation Agent (the “Documentation
Agent”).

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders previously
made available to the Borrower a credit facility in the initial amount of
$250,000,000, pursuant to a Credit Agreement, dated August 3, 2012, as amended
by a First Modification to Credit Agreement, dated May 14, 2013 (as amended, the
“Existing Credit Agreement”).

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement to, among other things, provide that Administrative Agent, the Issuing
Bank and the Lenders will make available to the Borrower (i) a revolving credit
facility in the initial amount of up to $300,000,000, which will include an up
to $45,000,000 swingline subfacility and an up to $25,000,000 letter of credit
subfacility, and (ii) a term loan facility in the amount of up $150,000,000, in
each such case, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given such term in Section 5.1(b).

“Adjusted EBITDA” means EBITDA less Capital Reserves.

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
“Administrative Agent” appointed pursuant to Section 12.10.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given such term in Section 5.6.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which “Applicable Facility Fee - Rating” or
“Applicable Facility Fee – Ratio”, is then determined, as applicable. Any change
in the applicable Level at which the Applicable Margin is determined shall
result in a corresponding and simultaneous change in the Applicable Facility
Fee. The provisions of this definition shall be subject to Section 2.6(c).

 

Applicable Facility Fee – Ratio  

Leverage Ratio

   < 40%     > 40% < 45%     > 45% < 50%     > 50% < 55%     > 55%  

Level

     Level I        Level II        Level III        Level IV        Level V   

Applicable Facility Fee

     0.20 %      0.20 %      0.25 %      0.30 %      0.35 % 

 

Applicable Facility Fee – Rating  

Rating

   A-/A3     BBB+/Baa1     BBB/Baa2     BBB-/Baa3     Non-
Investment
Grade  

Level

     Level I        Level II        Level III        Level IV        Level V   

Applicable Facility Fee

     0.125 %      0.150 %      0.200 %      0.250 %      0.300 % 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the Applicable Margin – Ratio, and following Hudson
REIT obtaining a Credit Rating and Borrower’s written election, the Applicable
Margin – Rating. Such election of the Applicable Margin – Rating by Borrower
shall be irrevocable once made.

“Applicable Margin – Rating” means the percentage rate set forth in the table
below corresponding to the level (each a “Level”) into which Hudson REIT’s
Credit Rating then falls. Any election by Borrower for the Applicable Margin
–Rating to apply following Hudson REIT obtaining an Investment Grade Rating and
any change in Hudson REIT’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with

 

- 2 -



--------------------------------------------------------------------------------

Section 9.4(q) that Hudson REIT’s Credit Rating has changed; provided, however,
if the Borrower has not delivered the notice required by such Section, but the
Administrative Agent becomes aware that Hudson REIT’s Credit Rating has changed,
then the Administrative Agent may, in its sole discretion, adjust the Level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware that Hudson REIT’s Credit Rating has changed.
During any period that the Borrower has received Credit Ratings from S&P and
Moody’s that are equivalent, the Applicable Margin – Rating shall be determined
based on the Level corresponding to such Credit Ratings. During any period that
the Borrower has received Credit Ratings from S&P and Moody’s that are not
equivalent, (a) if the Borrower has also received a Credit Rating from Fitch,
the Applicable Margin – Rating shall be determined based on the Level (if any)
corresponding to both Fitch and either S&P or Moody’s, (b) if no Level satisfies
clause (a) above and the difference between the Credit Ratings from S&P and
Moody’s is no more than one Level, the Applicable Margin – Rating shall be
determined based on the Level corresponding to the higher of such two (2) Credit
Ratings, and (c) if no Level satisfies clause (a) above and the difference
between the Credit Ratings from S&P and Moody’s is more than one Level, the
Applicable Margin – Rating shall be determined based on the Level that is one
Level below the higher of the two (2) Credit Ratings. During any period for
which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margin – Rating shall be determined based on such Credit
Rating so long as such Credit Rating is from either S&P or Moody’s. During any
period that the Borrower has (x) not received a Credit Rating from any Rating
Agency or (y) received a Credit Rating from only one Rating Agency that is
neither S&P or Moody’s, the Applicable Margin - Rating shall be determined based
on Level V. The provisions of this definition shall be subject to
Section 2.6(c).

 

Rating

   A-/A3     BBB+/Baa1     BBB/Baa2     BBB-/Baa3     Non-
Investment
Grade  

Level

     Level I        Level II        Level III        Level IV        Level V   

Revolving Loan - LIBOR Loan Applicable Margin

     0.875 %      0.925 %      1.050 %      1.250 %      1.650 % 

Revolving Loan - Base Rate Loan Applicable Margin

     0.000 %      0.000 %      0.050 %      0.250 %      0.650 % 

Term Loan - LIBOR Loan Applicable Margin

     0.900 %      0.975 %      1.150 %      1.400 %      1.900 % 

Term Loan - Base Rate Loan Applicable Margin

     0.000 %      0.000 %      0.150 %      0.400 %      0.900 % 

 

- 3 -



--------------------------------------------------------------------------------

“Applicable Margin – Ratio” means the percentage rate set forth below
corresponding to the ratio of Total Liabilities to Total Asset Value as
determined in accordance with Section 10.1(a):

 

Leverage Ratio

   < 40%     > 40% < 45%     > 45% < 50%     > 50% < 55%     > 55%  

Level

     Level I        Level II        Level III        Level IV        Level V   

Revolving Loan - LIBOR Loan Applicable Margin

     1.15 %      1.20 %      1.25 %      1.30 %      1.55 % 

Revolving Loan - Base Rate Loan Applicable Margin

     0.15 %      0.20 %      0.25 %      0.30 %      0.55 % 

Term Loan - LIBOR

Loan Applicable Margin

     1.30 %      1.35 %      1.45 %      1.60 %      1.90 % 

Term Loan - Base Rate Loan Applicable Margin

     0.30 %      0.35 %      0.45 %      0.60 %      0.90 % 

The Applicable Margin - Ratio for Loans shall be determined by the
Administrative Agent from time to time, based on the ratio of Total Liabilities
to Total Asset Value as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3. Any adjustment to the
Applicable Margin - Ratio shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3. If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3, the Applicable Margin – Ratio shall equal the percentage
corresponding to Level V until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the Agreement Date through,
but excluding the date on which the Administrative Agent first determines the
Applicable Margin - Ratio for Loans as set forth above, the Applicable Margin –
Ratio shall be determined based on the Compliance Certificate delivered pursuant
to Section 6.1(a)(ix). Thereafter, such Applicable Margin - Ratio shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.6(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender, and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus one percent (1.00%); each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given such term in Section 2.6(c).

“Borrower LP Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of December 10, 2010, as amended,
supplemented or otherwise modified from time to time.

“Borrower Preferred Units” means the Borrower’s Series A Preferred Units as
defined in the Borrower LP Agreement.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Los Angeles, California, and New York, New York, are open for the
conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot for Office Properties or (b) $0.40 per
square foot for Studio Properties multiplied by a fraction, the numerator of
which is the number of days in such period and the denominator of which is three
hundred sixty-five (365). If the term Capital Reserves is used without reference
to any specific Property, then the amount shall be determined on an aggregate
basis with respect to all Properties of Hudson REIT and its Subsidiaries on a
consolidated basis and Hudson REIT’s Ownership Share of all Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means, as applicable, six percent (6.00%) for Office
Properties and eight and one half percent (8.50%) for Studio Properties.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
applicable, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and the Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory

 

- 5 -



--------------------------------------------------------------------------------

to the Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85.0%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment and/or
such Lender’s Term Loan Commitment, as the context may suggest or require.

“Commitment Reduction Notice” has the meaning given such term in Section 2.13.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given such term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Construction-in-Progress” means Property undergoing ground-up construction, but
not yet completed. Such Property shall cease to be Construction-in-Progress and
shall thereafter be valued using the applicable Capitalization Rate (instead of
book value) for purposes of determining Total Asset Value, (1) if Development
Completion occurs at any time during the first month of a fiscal quarter, at the
end of such fiscal quarter or (2) if Development Completion occurs after the
first month of a fiscal quarter, at the end of the following fiscal quarter. For
purposes hereof “Development Completion” means the earlier of (a) twelve
(12) months after substantial completion of all improvements (other than tenant
improvements of unoccupied space) related to the development of such Property
and (b) such time as Construction-in-Progress achieves an Occupancy Rate of at
least eighty percent (80.0%).

“Continue”, “Continuation” and “Continued” means to the continuation of a LIBOR
Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

- 6 -



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” means to the conversion of a Loan of one
Type into a Loan of another Type pursuant to Section 2.11.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity (other than any
automatic renewal in the absence of a notice of non-renewal from the Issuing
Bank as set forth in Section 2.4(b)), or increases the Stated Amount, of such
Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the passage
of time, or both.

“Defaulting Lender” means, subject to Section 3.9(f), any Revolving Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Revolving Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Revolving Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Revolving Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Revolving Lender’s determination that
a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Revolving
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity and/or (iii) has its (or such parent company’s) A.M.
Best Company financial rating, as applicable, withdrawn and/or is listed on the
Federal Deposit Insurance Corporation’s “watch list”, which shall be deemed
conclusively proven in the event the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in such capacity is
appointed as a receiver, conservator, trustee, or custodian for it (or such
parent company, as applicable); provided that a Revolving Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Revolving Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such

 

- 7 -



--------------------------------------------------------------------------------

Revolving Lender with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Revolving Lender (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Revolving Lender. Any determination by the Administrative Agent that a
Revolving Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Revolving Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and such Defaulting Lender.

“Derivatives Contract” means a “swap” agreement as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit J to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollar”, “Dollars” or “$” means the lawful currency of the United States of
America.

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; (iv) non-cash compensation and (v) extraordinary or nonrecurring items,
including, without limitation, gains and losses from the sale of operating
Properties (but not from the sale of Properties developed for the purpose of
sale); plus (b) such Person’s pro-rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP, amortization of intangibles
pursuant to FASB ASC 805, amortization of deferred financing costs, and non-cash
compensation expenses (to the extent such adjustments would otherwise have been
included in the determination of EBITDA). For purposes of this definition,
nonrecurring items shall be deemed to include (w) transaction costs incurred in
connection herewith and the retirement of the Indebtedness under the Existing
Credit Agreement, (x) gains and losses on early extinguishment of Indebtedness,
(y) non-cash severance and other non-cash restructuring charges and
(z) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP.

“Economic Occupancy” means, with respect to any Property and for any given
period, the ratio (expressed as a percentage) of (i) the square footage of such
Property that is subject to commenced leases to tenants that are not subject to
free rent or other rent abatement during such period, to (ii) the total square
footage of such building, in each case, as reasonably determined by the Borrower
and approved by Administrative Agent, such approval not to be unreasonably
withheld, conditioned or delayed.

 

- 8 -



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
and (ii) any Defaulting Lender or any of its Subsidiaries.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is an Office Property or Studio Property;
(b) the Property is one hundred percent (100%) owned, or leased under a Ground
Lease by the Borrower and/or a Guarantor; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary of the Borrower therein, is subject
to any Lien (other than Permitted Liens, except Permitted Liens described in
clause (g) of the definition thereof) or a Negative Pledge; (d) if such Property
is owned or leased by a Guarantor (i) none of the Borrower’s Ownership Interest
in such Guarantor is subject to any Lien (other than Permitted Liens) or to a
Negative Pledge; and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Guarantor, as applicable; and (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation or marketability of such
Property. During such time as the owner of any Unencumbered Pool Property is not
required to provide a Guaranty pursuant to Section 8.14(c), the conditions of
this definition requiring that such Unencumbered Pool Property be owned by a
Guarantor shall be deemed modified to require that such Unencumbered Pool
Property be owned by a Subsidiary of Borrower.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043(c) of ERISA with respect to a Plan (other than an
event for which the thirty-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to

 

- 9 -



--------------------------------------------------------------------------------

Section 4063 of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) the
incurrence by a member of the ERISA Group of any liability with respect to the
withdrawal or partial withdrawal (within the meaning of Section 4203 or 4205 of
ERISA, respectively) from any Multiemployer Plan; (d) the incurrence by any
member of the ERISA Group of any liability under Title IV of ERISA with respect
to the termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within thirty
(30) days or, with respect to a Plan, the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or would reasonably be expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Sections 414(b) or (c) of the Internal
Revenue Code or, solely for purposes of Section 412 of the Internal Revenue Code
and Sections 302 or 4007 of ERISA, Sections 414(m) or (o)of the Internal Revenue
Code.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or passage of time or any other condition has
been satisfied.

“Exchange Act” has the meaning given such term in Section 11.1(l).

“Excluded Subsidiary” means (1) any Material Subsidiary (a) holding title to
assets that are or are to become within ninety (90) days (subject to extension
by Administrative Agent) of acquisition or refinancing collateral for any
Secured Indebtedness of such Subsidiary and that is (or will be) prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Secured Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) prohibited from Guarantying the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was required by a third party equity
owner of such Subsidiary or (2) any Foreign Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract

 

- 10 -



--------------------------------------------------------------------------------

participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the Guarantee of such Loan Party or
the grant of such Lien becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Loan Party,
including under Section 32 of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to an Applicable Law in
effect on the date on which (i) such Recipient acquires such interest in the
Loan or Commitment or (ii) in the case of a Lender, such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals hereof.

“Existing Letter of Credit” means the letter of credit originally issued under
the Existing Credit Agreement and more particularly described on Schedule
1.1(d).

“Extended Revolving Maturity Date” means September 23, 2019.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB” means the Financial Accounting Standards Board.

“FASB ASC” means the Accounting Standards Codification of the FASB.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

- 11 -



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter, dated as of July 8, 2014, by and
among the Borrower, Wells Fargo, Bank of America, N.A., and the Lead Arrangers.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

“Fitch” means Fitch Ratings, a division of Fitch, Inc.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person (including Hudson REIT’s Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including Hudson REIT’s Ownership Share of such dividends paid
or accrued by any Unconsolidated Affiliate of such Person) on any Preferred
Equity Interest during such period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of any jurisdiction within the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period, minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period, plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures, plus (d) transaction costs
of acquisitions not permitted to be capitalized pursuant to GAAP.

 

- 12 -



--------------------------------------------------------------------------------

Adjustments for unconsolidated entities will be calculated to reflect funds from
operations on the same basis.

“GAAP” means, subject to Section 1.2, generally accepted accounting principles
in the United States of America set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards No. 168,
“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the accounting
profession in the United States of America, which are applicable to the
circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority (including any supranational authorities (e.g., EU
and ECB)), body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease or sub-lease containing the following terms
and conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor, or where the lessor has provided its consent to such
encumbrance; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) reasonable transferability of the lessee’s interest
under such lease, including ability to sublease; and (e) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include Hudson REIT and each Material Subsidiary (other than
Excluded Subsidiaries) which is required to execute a Guaranty in order to
comply with Section 8.14.

“Guaranty”, “Guaranties”, “Guaranteed” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying

 

- 13 -



--------------------------------------------------------------------------------

of funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1 or 8.14 and substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Hudson REIT” means Hudson Pacific Properties, Inc., a Maryland corporation.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered other than trade payables incurred in the ordinary course of such
Person’s business which are not past due for more than thirty (30) days or such
payables are being contested in good faith and for which adequate reserves have
been set aside; (c) Capitalized Lease Obligations of such Person (including
Ground Leases to the extent required under GAAP to be reported as a liability);
(d) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any equity redemption obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(h) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar customary exceptions to recourse liability or
exceptions relating to bankruptcy, insolvency, receivership or other similar
events, provided that the obligations under such guaranty have not become due
and payable); (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; (k) any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person; and (l) the Indebtedness of any consolidated
Affiliate of such

 

- 14 -



--------------------------------------------------------------------------------

Person and such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person. All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower. All Loans and Letter
of Credit Liabilities shall constitute Indebtedness of the Borrower.

“Indemnifiable Amounts” has the meaning given such term in Section 12.8.

“Indemnified Costs” has the meaning given such term in Section 13.10.

“Indemnified Party” has the meaning given such term in Section 13.10.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnity Proceeding” has the meaning given such term in Section 13.10.

“Intellectual Property” has the meaning given such term in Section 7.1(t).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of Hudson REIT, including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b) Hudson REIT’s Ownership Share
of Interest Expense of Unconsolidated Affiliates for such period, but, in each
case, excluding any non-cash interest expense (except for the payment-in-kind
interest expense) including, but not limited to, amortization of deferred
financing costs.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a LIBOR Loan which is a Revolving Loan would otherwise end
after the Revolving Maturity Date such Interest Period shall end on the
Revolving Maturity Date; (ii) if any Interest Period for a LIBOR Loan which is a
Term Loan would otherwise end after the Term Loan Maturity Date such Interest
Period shall end on the Term Loan Maturity Date; and (iii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to

 

- 15 -



--------------------------------------------------------------------------------

make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment. Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Grade Rating” means either or both of a Credit Rating of BBB- or
higher from S&P or Baa3 or higher from Moody’s.

“Issuing Bank” means, collectively or individually, as the context may suggest
or require, Wells Fargo, Bank of America, N.A. and/or any other Revolving
Lender, in each case, as designated by Borrower in its request to issue a given
Letter of Credit as the Revolving Lender which shall issue such Letter of Credit
with respect to such request, each in its capacity as an issuer of Letters of
Credit pursuant to Section 2.4; provided, however, that no Revolving Lender
other than Wells Fargo or Bank of America, N.A. (in each case, while such party
is a Revolving Lender), shall be required to issue a given Letter of Credit if
such Revolving Lender objects to issuing same.

“L/C Commitment Amount” has the meaning given to such term in Section 2.4(a).

“L/C Disbursement” has the meaning given to such term in Section 3.9(b).

“Lead Arrangers” has the meaning set forth in the introductory paragraph hereof.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 13.23, any other holder from time to time of any Obligations and, in
each case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given such term in Section 2.4(a), and, for
avoidance of doubt, the Existing Letter of Credit.

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent, for the benefit of the Issuing Bank and Lenders.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

- 16 -



--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit, plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.4 in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given such term in the definition of the term
“Applicable Margin-Rating.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to one minus the Reserve Percentage. If, for any reason,
the rate referred to in the preceding clause (i) does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page), then the rate to be used
for such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Day prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Any change in the Reserve Percentage shall result in a
change in LIBOR on the date on which such change in the Reserve Percentage
becomes effective.

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other

 

- 17 -



--------------------------------------------------------------------------------

disposition of accounts or other assets not prohibited by this Agreement in a
transaction not otherwise constituting or giving rise to a lien.

“Loan” means a Revolving Loan, a Term Loan, and/or a Swingline Loan, as the
context may suggest or require.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered to the Administrative Agent or a Lender by a Loan Party in
connection with, pursuant to or relating to this Agreement (other than the Fee
Letter and any Specified Derivatives Contract).

“Loan Party” means the Borrower, and each other Person who guarantees all or a
portion of the Obligations. Schedule 1.1(b) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable in exchange for common stock or other
equivalent common Equity Interests, or, at the option of the Person responding
to the redemption, for cash in lieu of Equity Interests, or a combination
thereof); in each case, on or prior to the Term Loan Maturity Date.

“Material Adverse Effect” means (a) a materially adverse effect on (i) the
business, assets, liabilities, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
validity or enforceability of any of the Loan Documents, or (iii) the rights and
remedies of the Lenders, the Issuing Bank and the Administrative Agent under any
of the Loan Documents or (b) a material impairment on the ability of the
Borrower or any other Loan Party to (i) perform its obligations under any Loan
Document to which it is a party or (ii) timely pay the principal of or interest
on the Loans or other amounts payable in connection therewith or timely pay all
Reimbursement Obligations.

“Material Contract” means any written contract or other arrangement (other than
Loan Documents and Specified Derivatives Contracts) to which the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect (other than under
clause (a)(i) of the definition thereof).

“Material Indebtedness” has the meaning given such term in Section 11.1(d).

“Material Subsidiary” means any Subsidiary to which more than three percent
(3.0%) of Total Asset Value, determined exclusive of cash and Cash Equivalents
and exclusive of assets that are owned by (i) Excluded Subsidiaries or
(ii) Unconsolidated Affiliates, is attributable on an individual basis.

“Mixed-Use Property” means any mixed-use project that includes or will include a
Retail Property and will also include a multifamily property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

- 18 -



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance, but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest, but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding (i) general overhead expenses of
the Borrower or any Subsidiary and any property management fees; (ii) straight
line rent leveling adjustments required under GAAP; (iii) amortization of
intangibles pursuant to FASB ASC 805; and (iv) extraordinary or nonrecurring
items, including, to the extent allocable to such Property, (w) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) the greater of (i) the
actual property management fee paid during such period and (ii) an imputed
management fee in the amount of three percent (3.0%) of the gross revenues for
such Property for such period.

“Non-Defaulting Lender” means, at any time, each Revolving Lender and/or Term
Loan Lender that is not a Defaulting Lender at such time, as the context may
suggest or require.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
non-recourse carve-out guaranties, environmental indemnities, and other similar
customary exceptions to recourse liability; provided that none of the foregoing
have become due and payable, and except for recourse to a special purpose entity
created solely for the purpose of holding such assets) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

- 19 -



--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Term Note, and/or a Swingline Note, as the
context may suggest or require.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of a Revolving Loan.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and/or any other Loan Party owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations. covenants or duties in respect of Specified
Derivatives Contracts or any Excluded Swap Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of square feet of such Property
actually leased or occupied by unaffiliated third-party tenants subject to
arm’s-length leases as to which no monetary default has occurred and has
continued unremedied for ninety (90) or more days to (b) the aggregate number of
rentable square feet of such Property.

“OFAC” has the meaning given such term in Section 7.1(y).

“Off-Balance Sheet Obligations” means liabilities and obligations of Hudson
REIT, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Hudson REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Hudson REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which Hudson REIT is required to file with the SEC.

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Property.

 

- 20 -



--------------------------------------------------------------------------------

“Original Revolving Maturity Date” means September 23, 2018.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

“Ownership Share” means, with respect to any Unconsolidated Affiliate of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Unconsolidated Affiliate
or (b) subject to compliance with Section 9.4(p), such Person’s relative direct
and indirect economic interest (calculated as a percentage) in such
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Unconsolidated Affiliate.

“Participant” has the meaning given such term in Section 13.6(d).

“Participant Register” has the meaning given such term in Section 13.6(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws or performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature; (c) covenants,
conditions, zoning restrictions, easements, rights, restrictions and other
encumbrances on title to the real property, which do not materially detract from
the value and/or marketability of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lender Parties; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor;
(g) purchase money liens so long as no such Lien is spread to cover any property
other than that which is purchased and the amount of Indebtedness secured
thereby is limited to the purchase price, and (h) Liens in existence as of the
date hereof and set forth on Schedule 1.1(c) and with respect to Properties
added to

 

- 21 -



--------------------------------------------------------------------------------

the Unencumbered Pool after the Agreement Date, Liens in existence as of the
date such Property was added to the Unencumbered Pool and set forth on Schedule
1.1(c) (as supplemented by the Borrower on such date) and acceptable to
Administrative Agent.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an “employee pension benefit plan” within the meaning
of Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six (6) years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

“Post-Default Rate” means an interest rate per annum equal to the Base Rate as
in effect from time to time, plus the Applicable Margin, plus two percent
(2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to Hudson REIT, the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, Attention:
Sherif Abdelaziz, Loan No. 1006877, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment (or if at the time
of determination the Revolving Commitments have terminated or been reduced to
zero, the sum of the unpaid principal amount of all outstanding Revolving Loans,
Swingline Loans and Letter of Credit Liabilities owing to such Lender as of such
date), plus (ii) the amount of such Lender’s Term Loan Commitment (or if at the
time of determination the Term Loan Commitments have terminated or been reduced
to zero, the amount of the unpaid principal amount of all outstanding Term Loans
owing to such Term Loan Lender as of such date) to (b) (i) the aggregate amount
of the Revolving Commitments of all Lenders (or if at the time of

 

- 22 -



--------------------------------------------------------------------------------

determination the Revolving Commitments have terminated or been reduced to zero,
the sum of the unpaid principal amount of all outstanding Revolving Loans,
Swingline Loans and Letter of Credit Liabilities owing to all Lenders as of such
date) plus (ii) the aggregate amount of the Term Loan Commitments of all Lenders
(or if at the time of determination the Term Loan Commitments have terminated or
been reduced to zero, the aggregate amount of the unpaid principal amount of all
outstanding Term Loans owing to all Lenders as of such date). If at the time of
determination the Commitments have terminated and there are no outstanding Loans
or Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall
be determined as of the most recent date on which Commitments were in effect or
Loans or Letters of Credit Liabilities were outstanding.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, Hudson REIT, any Subsidiary or any
Unconsolidated Affiliate of the Borrower and which is located in a state of the
United States of America or the District of Columbia.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.

“Register” has the meaning given such term in Section 13.6(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

- 23 -



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Sections 856 through 860 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Renovation Property” means a Property (a) on which the existing building or
other improvements are undergoing renovation and redevelopment that will
(i) disrupt the occupancy of at least forty percent (40.0%) of the square
footage of such Property or (ii) temporarily reduce the Net Operating Income
attributable to such Property by more than forty percent (40.0%) as compared to
the immediately preceding comparable prior period or (b) which is acquired with
occupancy of less than sixty (60.0%) and on which renovation and redevelopment
will be conducted. A Property shall cease to be a Renovation Property, (1) if
Renovation Completion occurs at any time during the first month of a fiscal
quarter, at the end of such fiscal quarter or (2) if Renovation Completion
occurs after the first month of a fiscal quarter, at the end of the following
fiscal quarter after Renovation Completion. For purposes hereof “Renovation
Completion” means the earliest to occur of (a) twelve (12) months after all
improvements (other than tenant improvements on unoccupied space) related to the
redevelopment of such Property having been substantially completed and (b) such
Property achieving an Occupancy Rate of at least eighty percent (80.0%).

“Requisite Lenders” means, as of any date, (a) Lenders having greater than fifty
percent (50%) of the aggregate amount of the Revolving Commitments and the Term
Loans Commitments of all Lenders; or (b) if the Revolving Commitments have been
terminated or reduced to zero and the Term Loan Commitments remain outstanding,
Lenders holding greater than fifty percent (50%) of the Term Loan Commitments of
all Term Loan Lenders and of the principal amount of the aggregate outstanding
Revolving Loans and Letter of Credit Liabilities; or (c) if the Term Loan
Commitments have been terminated or reduced to zero and the Revolving
Commitments remain outstanding, Lenders holding greater than fifty percent
(50%) of the Revolving Commitments of all Revolving Lenders and of the principal
amount of the aggregate outstanding Term Loans; or (d) if the Revolving
Commitments and Term Loan Commitments have been terminated or reduced to zero,
Lenders holding greater than fifty percent (50%) of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that, in
each such case, (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders. For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having greater than fifty percent (50%) of the aggregate amount of all Revolving
Commitments of all Revolving Lenders, or (b) if the Revolving Commitments have
been terminated or reduced to zero, the Revolving Lenders holding greater than
fifty percent (50%) of the principal amount of the aggregate outstanding
Revolving Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two (2) or
more Revolving Lenders (excluding Defaulting Lenders) are party to this
Agreement, the

 

- 24 -



--------------------------------------------------------------------------------

term “Requisite Revolving Lenders” shall mean at least two (2) Revolving
Lenders. For purposes of this definition, a Revolving Lender shall be deemed to
hold a Swingline Loan or a Letter of Credit Liability to the extent such
Revolving Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

“Requisite Term Loan Lenders” means, as of any date, (a) Term Loan Lenders
having greater than fifty percent (50%) of the aggregate amount of all Term Loan
Commitments of all Term Loan Lenders, or (b) if the Term Loan Commitments have
been terminated or reduced to zero, the Term Loan Lenders holding greater than
fifty percent (50%) of the principal amount of the aggregate outstanding Term
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and (ii) at
all times when two (2) or more Term Loan Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Term Loan Lenders” shall mean
at least two (2) Term Loan Lenders.

“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).

“Responsible Officer” means with respect to Hudson REIT, the Borrower or any
Subsidiary, the chief executive officer and the chief financial officer of the
Borrower or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or other
distribution payable solely in common Equity Interest; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Borrower or any
of its Subsidiaries now or hereafter outstanding.

“Retail Property” means a Property improved with a building or buildings the
substantial use of which is retail space, which may include a Property that is
part of a Mixed-Use Property.

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1, to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.4(i), and to participate in
Swingline Loans pursuant to Section 2.5(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule 1.1(a) as such
Revolving Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Person becoming
a Lender in accordance with Section 2.17, as the same may be reduced from time
to time pursuant to Section 2.13 or increased or reduced as appropriate to
reflect any assignments to or by such Revolving Lender effected in accordance
with Section 13.6 or increased as appropriate to reflect any increase effected
in accordance with Section 2.17.

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Revolving Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however, that if at the time of determination
the Revolving Commitments have been terminated or been reduced to zero, the

 

- 25 -



--------------------------------------------------------------------------------

“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

“Revolving Loan” has the meaning given such term in Section 2.1(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G-1, payable to a Lender in a principal amount equal to the
amount of such Lender’s Revolving Commitment.

“Revolving Maturity Date” means the Original Revolving Maturity Date or the
Extended Revolving Maturity Date, as applicable.

“Rincon Center Property” means the property commonly known as the Rincon Center
located at 121 Spear St, San Francisco, California, 94105.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date on a consolidated basis and
that is secured in any manner by any Lien, and in the case of Hudson REIT
(without duplication), Hudson REIT’s Ownership Share of the Secured Indebtedness
of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider and designated as a Specified
Derivatives Contract by Borrower in writing by notice to the Administrative
Agent and which was not prohibited by any of the Loan Documents when made or
entered into.

 

- 26 -



--------------------------------------------------------------------------------

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Agreement Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Studio Property” means a Property the substantial use of which is production
studios, stages, control rooms and/or other audio and video room space, office
and other support space, storage facilities and other incidental uses related
thereto.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of thirty percent (30.0%) of the undepreciated book value of the total
consolidated assets at such time of the Borrower and its Subsidiaries determined
on a consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the
Swingline Commitment Amount, as such amount may be reduced from time to time in
accordance with the terms hereof.

“Swingline Commitment Amount” shall have the meaning given to such term in
Section 2.5(a).

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Maturity Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the Swingline Lender in a principal amount equal
to the amount of the Swingline Commitment as originally in effect and otherwise
duly completed.

 

- 27 -



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning given such term in Section 2.2(a).

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.2, in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule 1.1(a) as such
Lender’s “Term Loan Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17, as the same may be reduced pursuant to
Section 2.13 or increased or reduced as appropriate to reflect any assignments
to or by such Term Loan Lender effected in accordance with Section 13.6 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.

“Term Loan Commitment Percentage” means, as to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Commitments have been terminated or been reduced to zero, the “Term
Loan Commitment Percentage” of each Term Loan Lender shall be the ratio,
expressed as a percentage, of the amount of the unpaid principal amount of all
outstanding Term Loans owing to such Lender as of such date, to the aggregate
amount of the unpaid principal amount of all outstanding Term Loans owing to all
Term Loan Lenders as of such date.

“Term Loan Disbursement Expiration Date” means March 23, 2015, the date from and
after which no further disbursements of Term Loans shall be made hereunder.

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

“Term Loan Maturity Date” means September 23, 2019.

“Term Note” means a promissory note made by Borrower substantially in the form
of Exhibit G-2, payable to a Term Loan Lender in a principal amount equal to the
amount of such Term Loan Lender’s Term Loan Commitment.

“Titled Agents” means, collectively, the Lead Arrangers, the Syndication Agents,
and the Documentation Agent.

“Total Asset Value” means the sum of all of the following of Hudson REIT on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:

 

 

(a)

cash and Cash Equivalents, plus

 

 

(b)

for Properties owned for more than four (4) fiscal quarters and not valued
pursuant to clauses (c) through (f) of this definition below, the sum of (i) the
quotient of NOI of such Properties, if other than Studio Properties, for the
most recent two (2) fiscal quarters annualized, divided by the applicable
Capitalization Rate, plus (ii) the quotient of NOI of such Properties, if Studio
Properties, for the most recent four (4) fiscal quarters, divided by the
applicable Capitalization Rate, plus

 

- 28 -



--------------------------------------------------------------------------------

 

(c)

the GAAP book value of Properties acquired during the most recent four
(4) fiscal quarters, plus

 

 

(d)

the GAAP book value of Construction-in-Progress (including land, improvements,
indirect costs internally allocated, pre-development costs and development
costs), plus

 

 

(e)

the GAAP book value of all Renovation Properties, plus

 

 

(f)

the GAAP book value of Unimproved Land, plus

 

 

(g)

an amount equal to the aggregate book value of Mortgage Receivables.

For avoidance of doubt, no single Property may be valued under more than one of
the above clauses at any given time. Hudson REIT’s Ownership Share of assets
held by Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets.

For purposes of determining Total Asset Value, Properties (other than Studio
Properties) which are not valued under subsections (c), (d), (e), or (f) of this
definition above, and which have an Economic Occupancy of less than eighty
percent (80%) as of the end of the applicable fiscal quarter, shall be valued at
the greater of (i) gross book value (undepreciated) reported for GAAP purposes
and (ii) the capitalized value obtained under subsection (b) of this definition
above, provided, however, that any such Property (y) may only be included in the
calculation of Total Asset Value with a valuation calculated pursuant to this
clause for a maximum of six (6) consecutive fiscal quarters (and thereafter any
such Property shall be valued in accordance with subsection (b) of this
definition above), and (z) may not be included in the calculation of Total Asset
Value with a valuation calculated pursuant to this clause if such Property has
already been valued pursuant to this clause and subsequently valued in any other
manner. The adjustments above for the Properties that have less than eighty
percent (80%) Economic Occupancy shall be capped at twenty percent (20%) of
Total Asset Value and any excess shall not constitute a default, but rather
shall be excluded from the calculation of Total Asset Value. In no event shall a
Property valued pursuant to subsection (b) of this definition above be less than
zero. Additionally, the Rincon Center Property may continue to be valued at book
value through the quarter ending June 30, 2015.

For purposes of calculating the Total Asset Value of any Property that is not
Construction-in-Progress or a Renovation Property, but that was
Construction-in-Progress or a Renovation Property, as applicable, at any time
during the previous two (2) full fiscal quarters, the NOI attributable to such
Property for purposes of making the calculation in subsection (b) of this
definition above shall be calculated as follows:

(i) Until one full fiscal quarter has elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI
attributable to (x) if such Property achieved Development Completion or
Renovation Completion, as applicable, during the first month of the previous
fiscal quarter, the NOI attributable to the last two (2) months while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized and (y) otherwise, the last full fiscal quarter while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized; and

(ii) After one full fiscal quarter has elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, but before two
(2) full fiscal quarters have elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI of the
sum of (x) the NOI attributable to the last full fiscal quarter while such

 

- 29 -



--------------------------------------------------------------------------------

Property was Construction-in-Progress or a Renovation Property, as applicable,
and (y) the NOI attributable to the first full fiscal quarter after the Property
ceased being Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized.

“Total Liabilities” means all Indebtedness of Hudson REIT and its Subsidiaries
on a consolidated basis and Hudson REIT’s Ownership Share of all Indebtedness of
all Unconsolidated Affiliates, other than intercompany Indebtedness owed to
Hudson REIT and its Subsidiaries.

“Type” means, with respect to any Revolving Loan or Term Loan, whether such Loan
or portion thereof is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means without duplication, the sum of the following:

 

 

(a)

For each Unencumbered Pool Property owned for the most recently ended four
(4) fiscal quarters, the quotient of (i) Net Operating Income attributable to
such Unencumbered Pool Property (A) if other than a Studio Property, for the
most recently ended two (2) fiscal quarters annualized, and (B) if a Studio
Property, for the most recently ended four (4) fiscal quarters, divided by
(ii) the Capitalization Rate, plus

 

 

(b)

For each Unencumbered Pool Property acquired within the last four (4) fiscal
quarters, the acquisition cost of such Unencumbered Pool Property.

Notwithstanding the above, (i) to the extent that the Unencumbered Asset Value
attributable to Unencumbered Pool Properties subject to Ground Leases exceeds
twenty percent (20%) of total Unencumbered Asset Value, such excess shall be
excluded from Unencumbered Asset Value; (ii) to the extent that the aggregate
rental revenue of the Unencumbered Pool Properties generated from a single
tenant or Affiliated tenants in the aggregate (other than Bank of America, N.A.
and its Affiliates) exceeds twenty-five percent (25.0%), such excess shall be
excluded when determining Unencumbered NOI for the purposes of determining
Unencumbered Asset Value; (iii) to the extent that the Unencumbered Asset Value
attributable to Unencumbered Pool Properties that are Studio Properties exceeds
twenty percent (20%) of total Unencumbered Asset Value, such excess shall be
excluded from Unencumbered Asset Value; and (iv) Properties which would
otherwise be valued under subsection (a) of this definition above, and which
have an Economic Occupancy of less than eighty percent (80%) as of the end of
the applicable fiscal quarter, shall be valued at the greater of (1) gross book
value (undepreciated) reported for GAAP purposes and (2) the capitalized value
obtained under subsection (a) of this definition above, as applicable, provided,
however, that any such Property (y) may only be included in the calculation of
Unencumbered Asset Value with a valuation calculated pursuant to this clause for
a maximum of six (6) consecutive fiscal quarters (and thereafter any such
Property shall be valued in accordance with subsection (a) of this definition
above), and (z) may not be included in the calculation of Unencumbered Asset
Value with a valuation calculated pursuant to this clause if such Property has
already been valued pursuant to this clause and subsequently valued in any other
manner. The adjustment in clause (iv) of the immediately preceding sentence for
Properties that have less than eighty percent (80%) Economic Occupancy shall be
capped at twenty percent (20%) of Unencumbered Asset Value and any excess shall
not constitute a default, but rather shall be excluded from the calculation of
Unencumbered Asset Value.

 

- 30 -



--------------------------------------------------------------------------------

In no event shall a Property valued pursuant to subsection (a) of this
definition above be less than zero. Additionally, the Rincon Center Property may
continue to be valued at book value through the quarter ending June 30, 2015.

“Unencumbered NOI” means, for any period the aggregate NOI from the Unencumbered
Pool Properties and all other unencumbered assets for the most recent two
(2) fiscal quarters annualized. To the extent that an Unencumbered Pool Property
has been owned for at least one month, but not for a full fiscal quarter, the
NOI from that Property for such period of ownership will be annualized. If the
Property has not been owned for one full month, NOI shall be based on an
Administrative Agent approved pro forma NOI. Hudson REIT’s Ownership Share of
NOI from unencumbered assets held by Unconsolidated Affiliates will be included
in Unencumbered NOI calculations consistent with the above described treatment
for NOI from Unencumbered Pool Properties.

“Unencumbered Pool” means, collectively, all of the Unencumbered Pool
Properties.

“Unencumbered Pool Property” means the Properties designated as such pursuant to
Section 4.2.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the immediately following twelve (12) months.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Hudson REIT or its Subsidiaries shall
be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, for a given period, all Interest Expense
attributable to Unsecured Indebtedness of Hudson REIT and its Subsidiaries, on a
consolidated basis, and Hudson REIT’s Ownership Share of Unsecured Indebtedness
of its Unconsolidated Affiliates, in each case for such period. For the purpose
of this definition, Interest Expense will be based on the greater of (i) actual
Unsecured Interest Expense or (2) a minimum interest rate of six percent
(6.0%) on aggregate Unsecured Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

- 31 -



--------------------------------------------------------------------------------

Section 1.2 GAAP.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date, provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 13.7); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the use of GAAP, the
calculation of Total Liabilities shall NOT include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option
for Financial Assets and Financial Liabilities), FASB ASC 805 or other FASB
standards allowing or requiring entities to report fair values for financial
liabilities (including fair market adjustments with respect to any loans,
assumed in connection with the purchase of real property and any fair market
adjustment to Ground Leases, in either case reported under GAAP as a liability).
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. When determining the Applicable Margin and
compliance by the Borrower with any financial covenant contained in any of the
Loan Documents, one hundred percent (100%) of the financial attributes of a
consolidated Affiliate of Hudson REIT shall be included and only the Ownership
Share of Hudson REIT of the financial attributes of an Unconsolidated Affiliate
shall be included.

Section 1.3 General; References to Pacific Time.

References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent not prohibited hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable. All references in this
Agreement constitutions, treaties, statutes, laws, legislation, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority shall include all amendments or other modifications from time to time.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITY

Section 2.1 Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including, without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make revolving Base Rate Loans and
LIBOR Loans denominated in U.S. dollars (collectively, the “Revolving Loans”) to
the Borrower during the period from and including the Agreement Date to, but
excluding, the Revolving Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, such Revolving Lender’s Revolving
Commitment. Each borrowing of Base Rate Loans or LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof. Notwithstanding the immediately preceding sentence, but subject
to Section 2.16, a borrowing of Revolving Loans may be in the aggregate amount
of the unused Revolving Commitments. Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
re-borrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 10:00 a.m. Pacific time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 12:00 p.m. (noon) Pacific time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans (it being understood that a reference to the general corporate
purposes of the Borrower shall be sufficient for this purpose), the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR quoted rate available to
the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Revolving
Lender to the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 9:00 a.m. Pacific time on the date of
such proposed Revolving Loans. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified in the Disbursement Instruction Agreement,
not later than 12:00 noon Pacific time on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent.

(d) Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Agreement Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving

 

- 33 -



--------------------------------------------------------------------------------

Loan, then such Revolving Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such
Revolving Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Revolving
Lender shall pay the amount of such interest to the Administrative Agent for the
same or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Revolving Lender pays to the Administrative Agent the amount of such
Revolving Loan, the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Revolving Lender.

(e) Effect of Revolving Loans on the Revolving Commitments. The Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage, and (ii) the sum of (A) all
outstanding Revolving Loans, plus (B) all Letter of Credit Liabilities plus
(C) all usage of Revolving Commitments pursuant to Section 2.5(a).

Section 2.2 Term Loans.

(a) Making of Term Loans. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.16, each Term Loan Lender severally and
not jointly agrees to make term Base Rate Loans and LIBOR Loans (collectively,
the “Term Loans”) to the Borrower during the period from and including the
Agreement Date to, but excluding, the Term Loan Disbursement Expiration Date, in
an aggregate principal amount up to, but not exceeding, such Term Loan Lender’s
Term Loan Commitment. Each borrowing of Base Rate Loans or LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $100,000
in excess thereof. Notwithstanding the immediately preceding sentence but
subject to Section 2.16, a borrowing of Term Loans may be in the aggregate
amount of the unused Term Loan Commitments. Upon the earlier of (i) the Term
Loan Disbursement Expiration Date, and (ii) a Lender’s funding Term Loans in the
amount of its Term Loan Commitment, Term Loan Lenders shall have no further
obligation to fund Term Loans and any undisbursed Term Loan Commitments shall be
canceled.

(b) Requests for Term Loans. Not later than 10:00 a.m. Pacific time at least one
(1) Business Day prior to a borrowing of Term Loans that are to be Base Rate
Loans and not later than 12:00 p.m. (noon) Pacific time at least three
(3) Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans,
the Borrower shall deliver to the Administrative Agent a Notice of Borrowing.
Each Notice of Borrowing shall specify the aggregate principal amount of the
Term Loans to be borrowed, the date such Term Loans are to be borrowed (which
must be a Business Day), the use of the proceeds of such Term Loans (it being
understood that a reference to the general corporate purposes of the Borrower
shall be sufficient for this purpose), the Type of the requested Term Loans, and
if such Term Loans are to be LIBOR Loans, the initial Interest Period for such
Term Loans. Each Notice of Borrowing shall be irrevocable once given and binding
on the Borrower; provided that, subject to Section 5.4, such notice for LIBOR
Loans may be revocable at the Borrower’s discretion, provided that the
Administrative Agent receives notice of such revocation by 10:00 a.m. Pacific
time at least one (1) Business Day prior to the borrowing thereof. Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Term Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR quoted rate
available to the Administrative Agent.

 

- 34 -



--------------------------------------------------------------------------------

The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter.

(c) Funding of Term Loans. Promptly after receipt of a Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Term Loan Lender of the proposed borrowing. Each Term Loan Lender shall
deposit an amount equal to the Term Loan to be made by such Term Loan Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 9:00 a.m. Pacific time on the date of
such proposed Term Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Disbursement Instruction Agreement, not later
than 12:00 noon Pacific time on the date of the requested borrowing of Term
Loans, the proceeds of such amounts received by the Administrative Agent. The
Borrower may not reborrow any portion of the Term Loans once repaid.

(d) Assumptions Regarding Funding by Term Loan Lenders. With respect to Term
Loans to be made after the Agreement Date, unless the Administrative Agent shall
have been notified by any Term Loan Lender that such Term Loan Lender will not
make available to the Administrative Agent a Term Loan to be made by such Term
Loan Lender in connection with any borrowing, the Administrative Agent may
assume that such Term Loan Lender will make the proceeds of such Term Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Term Loan to be
provided by such Term Loan Lender. In such event, if such Term Loan Lender does
not make available to the Administrative Agent the proceeds of such Term Loan,
then such Term Loan Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Term Loan with interest
thereon, for each day from and including the date such Term Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Term
Loan Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Term Loan
Lender shall pay the amount of such interest to the Administrative Agent for the
same or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Term Loan Lender pays to the Administrative Agent the amount of such Term
Loan, the amount so paid shall constitute such Term Loan Lender’s Term Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Term Loan Lender that
shall have failed to make available the proceeds of a Term Loan to be made by
such Term Loan Lender.

(e) Effect of Term Loans on the Term Loan Commitments. Following disbursement of
any Term Loans, the Term Loan Commitment of each Term Loan Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Term Loan Lender’s Term Loan Commitment Percentage, and
(ii) the aggregate amount of all prior disbursements of Term Loans.

Section 2.3 Intentionally Omitted.

Section 2.4 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Agreement Date to, but excluding, the date thirty
(30) days prior to the Revolving Maturity Date, one or more standby letters of
credit (each

 

- 35 -



--------------------------------------------------------------------------------

a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $25,000,000 (the “L/C Commitment Amount”). The
Existing Letter of Credit will be deemed to be and is as of the Agreement Date a
Letter of Credit issued under this Agreement.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is twenty (20) days prior to the
Revolving Maturity Date, or (ii) any Letter of Credit have an initial duration
in excess of one year; provided, however, that a Letter of Credit may
(A) contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the Issuing Bank, but in no
event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the date that is twenty (20) days prior to the
Revolving Maturity Date, and/or (B) extend up to one year beyond the Revolving
Maturity Date, provided that, not later than twenty (20) days prior to the
Revolving Maturity Date, such Letter of Credit is fully Cash Collateralized and
Borrower has delivered to Administrative Agent a reimbursement agreement and
such other documentation as Administrative Agent and/or the Issuing Bank may
reasonably require, each in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. The initial Stated Amount of each
Letter of Credit shall be at least $50,000 (or such lesser amount as may be
acceptable to the Issuing Bank, the Administrative Agent and the Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, (iii) expiration date, and (iv) Issuing Bank. The Borrower
shall also execute and deliver such customary applications and agreements for
standby letters of credit, and other forms as requested from time to time by the
Issuing Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2, the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection. The Issuing Bank shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Revolving Lender to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower and/or
Administrative Agent, the Issuing Bank shall deliver to the Borrower and/or
Administrative Agent, as applicable, a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement

 

- 36 -



--------------------------------------------------------------------------------

Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse the Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind. Upon receipt by
the Issuing Bank of any payment in respect of any Reimbursement Obligation, the
Issuing Bank shall promptly pay such amounts to Administrative Agent and
Administrative Agent shall pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Revolving Lender’s Revolving Commitment Percentage of such
payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if no Event of Default exists, the Borrower shall
be deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if an Event of Default exists,
the provisions of subsection (j) of this Section shall apply. The limitations
set forth in the second sentence of Section 2.1(a) shall not apply to any
borrowing of Base Rate Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized with respect to such Letter of Credit for
all purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Revolving Lenders shall be responsible for,
and the Borrower’s obligations in respect of Letters of Credit shall not be
affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any

 

- 37 -



--------------------------------------------------------------------------------

Letter of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Revolving Lenders. None
of the above shall affect, impair or prevent the vesting of any of the Issuing
Bank’s or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (each as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. The
obligation of the Borrower to reimburse the Issuing Bank for any drawing made
under any Letter of Credit, and to repay any Revolving Loan made pursuant to the
second sentence of Section 2.4(e) above, shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including, without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.10, but not in limitation of the Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, the Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
the Issuing Bank or such Lender arising solely out of the gross negligence or
willful (each as determined by a court of competent jurisdiction in a final,
non-appealable judgment) misconduct of the Administrative Agent, the Issuing
Bank or such Lender in respect of a Letter of Credit.

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank, with a copy to the Administrative Agent), and no such
amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and the Revolving
Lenders, if any, required by Section 13.7) shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5(c).

(i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Revolving Lender shall
be deemed to have absolutely,

 

- 38 -



--------------------------------------------------------------------------------

irrevocably and unconditionally purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Revolving Commitment Percentage of the liability of the
Issuing Bank with respect to such Letter of Credit and each Revolving Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Issuing
Bank to pay and discharge when due, such Lender’s Revolving Commitment
Percentage of the Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of the Issuing Bank in respect of any
Letter of Credit pursuant to the immediately following subsection (j), such
Revolving Lender shall, automatically and without any further action on the part
of the Issuing Bank, Administrative Agent or such Revolving Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to the Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Revolving
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to the Issuing Bank pursuant to the second and the last
sentences of Section 3.5(c)).

(j) Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d) or (e); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing. If the notice referenced in the
second sentence of Section 2.4(e) is received by a Revolving Lender not later
than 9:00 a.m. Pacific time, then such Lender shall make such payment available
to the Administrative Agent not later than 12:00 p.m. Pacific time on the date
of demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including, without limitation,
(i) the failure of any other Revolving Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 11.1(e) or (f) or (iv) the termination of
the Revolving Commitments. Each such payment to the Administrative Agent for the
account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k) Information to Revolving Lenders. Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Revolving Lender and the
Borrower, a notice describing the aggregate amount of all Letters of Credit
outstanding at such time issued by the Issuing Bank. Upon the request of
Administrative Agent and/or any Revolving Lender from time to time, the Issuing
Bank shall deliver any other information reasonably requested by such Revolving
Lender with respect to each Letter of Credit then outstanding issued by the
Issuing Bank. Other than as set forth in this subsection, the Issuing Bank shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of the Issuing Bank to
perform its requirements under this subsection shall not relieve any Revolving
Lender from its obligations under the immediately preceding subsection (j).

 

- 39 -



--------------------------------------------------------------------------------

Section 2.5 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including,
without limitation, Section 2.16, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Agreement Date to, but
excluding, the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser of (i) $45,000,000 and
(ii) fifteen percent (15.0%) of the aggregate amount of the Revolving
Commitments, as such amount may be increased or decreased from time to time in
accordance with the terms hereof (the “Swingline Commitment Amount”). If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment Amount in effect at such time, the
Borrower shall immediately pay the Administrative Agent for the account of the
Swingline Lender the amount of such excess. Subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and re-borrow Swingline Loans
hereunder. Solely for purposes of calculation of the fee payable under
Section 3.5(b), the borrowing of a Swingline Loan shall not constitute usage of
any Lender’s Revolving Commitment. For all other purposes, the borrowing of a
Swingline Loan shall constitute usage of the Revolving Commitments, in an amount
equal to each Revolving Lender’s Revolving Commitment Percentage, multiplied by
the amount of such Swingline Loan.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. Pacific time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 11:00 a.m. Pacific time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 6.2 for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time, plus the Applicable Margin, or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.6 with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 10:00 a.m. Pacific time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event,

 

- 40 -



--------------------------------------------------------------------------------

within five (5) Business Days after the date such Swingline Loan was made;
provided, that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan or a Revolving Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan. The amount limitations
contained in the second sentence of Section 2.1(a) shall not apply to any
borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 9:00 a.m.
Pacific time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Revolving Lender. The Administrative Agent
shall pay the proceeds of such Revolving Loans to the Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan. If the Revolving Lenders
are prohibited from making Revolving Loans required to be made under this
subsection for any reason whatsoever, including, without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 11.1(e) or (f), each Revolving Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Lender’s Revolving Commitment Percentage of such
Swingline Loan, by directly purchasing a participation in such Swingline Loan in
such amount and paying the proceeds thereof to the Administrative Agent for the
account of the Swingline Lender in Dollars and in immediately available funds. A
Revolving Lender’s obligation to purchase such a participation in a Swingline
Loan shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 11.1 (e) or (f)),
or the termination of any Revolving Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of an event or condition which has had or could
have a Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the Swingline Lender by any Revolving Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Revolving Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate. If such Revolving Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Revolving Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Revolving Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).

 

- 41 -



--------------------------------------------------------------------------------

Section 2.6 Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to, but excluding the date such Loan shall be paid in full, at the
following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, while an Event of Default exists at the election
of Requisite Lenders, the Borrower shall pay to the Administrative Agent for the
account of each Lender and the Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including, without limitation, accrued but unpaid interest to
the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Agreement Date and upon any
Conversion of a Base Rate Loan to a LIBOR Loan on the principal amount
Converted, (B) if such Loan is a LIBOR Loan, monthly in arrears on the first day
of each month regardless of the Interest Period, commencing with the first full
calendar month occurring after the Agreement Date, and (ii) on any date on which
the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
any reason whatsoever, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. The requirement to recalculate interest or fees pursuant to this
Section 2.6(c) shall survive for one hundred eighty (180) days following the
termination of this Agreement. This Section 2.6(c) shall not in any way limit
any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s other
rights under this Agreement.

 

- 42 -



--------------------------------------------------------------------------------

Section 2.7 Number of Interest Periods.

There may be no more than eight (8) different Interest Periods for LIBOR Loans
outstanding at the same time. For the purposes hereof, different portions of the
Loan subject to Interest Periods of the same length, which are not co-terminus,
shall be deemed different Interest Periods.

Section 2.8 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Revolving Maturity Date.

(b) Term Loans. The Borrower shall repay the entire outstanding principal amount
of, and all accrued but unpaid interest on, the Term Loans on the Term Loan
Maturity Date.

Section 2.9 Prepayments.

(a) Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan (which notice shall specify the Type of Loan being repaid and whether
such Loan is a Term Loan or Revolving Loan); provided that, subject to
Section 5.4, such notice may be revocable at the Borrower’s discretion. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or in the
aggregate amount of Revolving Loans or Term Loans then outstanding).

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent, for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans and/or Letter of
Credit Liabilities), the amount of such excess.

(ii) Intentionally Omitted.

(iii) Intentionally Omitted.

(iv) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2; provided, however that if no Default or Event of Default exists at
the time such prepayment is made, and such prepayment would result in the
Borrower being required to compensate Lenders pursuant to Section 5.4, then such
prepayment shall be applied first to Base Rate Loans and then to LIBOR Loans,
and if any Letters of Credit are outstanding at such time, the remainder, if
any, shall be deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations. If the Borrower is required to pay
any outstanding LIBOR Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 5.4.

 

- 43 -



--------------------------------------------------------------------------------

(c) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.10 Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount (or in the aggregate amount of the LIBOR Loan being continued), and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 9:00 a.m. Pacific time three
(3) Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of such proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.11 or the Borrower’s failure to comply with any of
the terms of such Section.

Section 2.11 Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, (i) a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists and (ii) no
notice shall be required for a Conversion of a LIBOR Loan into a Base Rate Loan
on the last day of an Interest Period. Each Conversion of Base Rate Loans into
LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount and upon Conversion of a Base
Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date
of Conversion on the principal amount so Converted in accordance with
Section 2.6. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan, unless
the Borrower pays all applicable compensation pursuant to Section 5.4. Each such
Notice of Conversion shall be given not later than 9:00 a.m. Pacific time three
(3) Business Days prior to the date of any proposed Conversion. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion. Subject to the restrictions specified above,
each Notice of Conversion shall be by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

- 44 -



--------------------------------------------------------------------------------

Section 2.12 Notes.

(a) Notes. The Revolving Loans made by each Revolving Lender shall, in addition
to this Agreement, also be evidenced by Revolving Notes (as to each Revolving
Lender so requesting a Revolving Note), one payable to each such Revolving
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the Swingline Lender. The Term Loan
made by each Term Loan Lender shall, in addition to this Agreement, also be
evidenced by a Term Note (as to each Term Loan Lender so requesting a Term
Note), one payable to each such Term Loan Lender in a principal amount equal to
the amount of its Term Loan Commitment as originally in effect and otherwise
duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.13 Voluntary Reductions of the Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Revolving Commitments
shall be deemed to include the aggregate amount of all Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than five (5) Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Commitments shall not be less than $10,000,000
and integral multiples of $5,000,000 in excess of that amount in the aggregate
or, in the case of the Term Loan Commitments, the aggregate amount of such Term
Loan Commitments) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $75,000,000 unless the Borrower terminates the Revolving
Commitments in full. Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the proposed termination or
Commitment reduction. The Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay all
interest and fees on the Loans accrued to the date of such reduction or
termination of the Commitments to the Administrative Agent for the account of
the Lenders, including, but not limited to, any applicable compensation due to
each Lender in accordance with Section 5.4.

 

- 45 -



--------------------------------------------------------------------------------

Section 2.14 Extension of Revolving Maturity Date.

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Revolving Lenders extend the Original Revolving
Maturity Date by one year to the Extended Revolving Maturity Date by executing
and delivering to the Administrative Agent at least sixty (60) days, but not
more than one hundred eighty (180) days, prior to the Original Revolving
Maturity Date, a written request for such extension (an “Extension Request”).
The Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Revolving Maturity Date shall be extended to the
Extended Revolving Maturity Date: (x) immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (y) the
Borrower shall have paid the Fees payable under Section 3.5(e). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).

Section 2.15 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default,
maturity or otherwise), there are any Letters of Credit outstanding hereunder,
the Borrower shall, on such date, pay to the Administrative Agent, for its
benefit and the benefit of the Revolving Lenders and the Issuing Bank, an amount
of money sufficient to cause the balance of available funds on deposit in the
Letter of Credit Collateral Account to equal the aggregate Stated Amount of such
Letters of Credit for deposit into the Letter of Credit Collateral Account.

Section 2.16 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.13 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments(i) the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time, or (ii) the aggregate principal amount of all
outstanding Term Loans would exceed the aggregate amount of the Term Loan
Commitments.

Section 2.17 Increase in Commitments.

The Borrower shall have the right to increase the aggregate amount of the
Commitments up to three (3) times by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Commitments shall not exceed $700,000,000. Each such increase in the
Revolving Commitments and Term Loan Commitments, each as applicable, must be in
an aggregate minimum amount of $25,000,000

 

- 46 -



--------------------------------------------------------------------------------

and integral multiples of $10,000,000 in excess thereof (or the maximum amount
of the incremental Commitments available pursuant to this Section 2.17). The
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders and the Fees to be paid for such increased Commitments. No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee. In
connection with any increase in the Term Loan Commitments, the Term Loan
Disbursement Expiration Date shall not be applicable to such increased Term Loan
Commitments. If a new Lender becomes a party to this Agreement, or if any
existing Lender is increasing its Commitment, such Lender shall on the date it
becomes a Lender hereunder (or in the case of an existing Lender, increases its
Commitment) (and as a condition thereto) purchase from the other Lenders its
applicable Commitment Percentage (determined with respect to the Lenders’
respective Commitments, as applicable, and after giving effect to the increase
of Commitments, as applicable) of any outstanding Loans, as applicable, by
making available to the Administrative Agent for the account of such other
Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.4(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Loans. Notwithstanding the foregoing and any other provision of this
Agreement to the contrary, the parties hereto agree that, in connection with any
increase in Commitments under this Section, the Administrative Agent, the
Borrower, and each relevant new or increasing Lender shall endeavor to make
arrangements satisfactory to such parties to cause each such new or increasing
Lender to temporarily hold risk participations in the outstanding Loans of the
other Lenders (rather than fund its Commitment Percentage of all outstanding
Loans concurrently with the effectiveness of such increase of Commitments) with
a view toward minimizing breakage costs and transfers of funds in connection
with such increase of Commitments. The Borrower shall pay to the Lenders amounts
payable, if any, to such Lenders under Section 5.4 as a result of the prepayment
of any such Loans. Effecting the increase of the Commitments under this Section
is subject to the following conditions precedent: (w) no Default or Event of
Default shall exist on the effective date of such increase, (x) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects on the effective date of such increase
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
(y) payment of any and all fees required in connection with such increased
Commitments and (z) the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:
(i) if not previously delivered to the Administrative Agent, copies certified by
the Secretary or Assistant Secretary of (A) all partnership or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) if requested by the
Administrative Agent, an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; and (iii) new Notes
executed by the Borrower, payable to any new Lenders and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.17 any Lender becoming a party hereto
shall execute (1) such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is

 

- 47 -



--------------------------------------------------------------------------------

organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

Section 2.18 Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to, but
excluding, the date of payment to the Administrative Agent, at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

- 48 -



--------------------------------------------------------------------------------

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
the first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2(a) shall be made from the Term Loan Lenders, pro
rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to such Lenders, respectively; (f) the making,
Conversion and Continuation of Revolving Loans or Term Loans of a particular
Type (other than Conversions provided for by Sections 5.1(c) and 5.5) shall be
made pro rata among the Revolving Lenders or Term Loan Lenders, as applicable,
according to the amounts of their respective Revolving Loans or Term Loans, as
applicable, and the then current Interest Period for each Revolving Lender’s
portion of each such Revolving Loan of such Type shall be coterminous and the
then current Interest Period for each Term Lender’s portion of each such Term
Loan of such Type shall be coterminous; (g) the Revolving Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.5,
shall be in accordance with their respective Revolving Commitment Percentages;
and (h) the Revolving Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.4, shall be in accordance with
their respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.5(e), in which case such payments shall be pro rata in
accordance with such participating interests).

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or

 

- 49 -



--------------------------------------------------------------------------------

preserving such benefit) in accordance with the requirements of Section 3.2 or
Section 11.5, as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Fees.

(a) Closing Fee. On the Agreement Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Term Loan Unused Fee and Revolving Loan Facility Fee.

(i) During the period from November 23, 2014 to, but excluding, the Term Loan
Disbursement Expiration Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Term Loan Lenders an unused facility fee equal to
the sum of the daily amount by which the aggregate amount of the Term Loan
Commitments exceeds the aggregate principal balance of Term Loans disbursed
under this Agreement multiplied by two-tenths of one percent (0.20%) per annum.
Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of January 2015 and on the Term Loan Disbursement Expiration Date
or any earlier date of termination of the Term Loan Commitments or reduction of
the Term Loan Commitments to zero.

(ii) During the period from the Agreement Date to, but excluding, the Revolving
Maturity Date, the Borrower agrees to pay to the Administrative Agent for the
account of the Revolving Lenders a facility fee equal to the daily aggregate
amount of the Revolving Commitments (whether or not utilized) multiplied by a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the first day of each January, April, July and October
during the term of this Agreement and on the Revolving Maturity Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero. The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit

 

- 50 -



--------------------------------------------------------------------------------

expires or is cancelled or terminated or (y) to, but excluding, the date such
Letter of Credit is drawn in full. In addition to such fees, the Borrower shall
pay to the Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit issued thereby equal to the greater of (i) $500 and
(ii) one-eighth of one percent (0.125%) of the initial Stated Amount of such
Letter of Credit. The fees provided for in this subsection shall be earned upon
issuance and shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Revolving Maturity Date, (iii) on the date
the Revolving Commitments are terminated or reduced to zero and (iv) following
any event specified in the immediately preceding clauses (ii) or (iii), from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit. The Borrower shall pay directly to the Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by the Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit issued thereby or any other transaction relating thereto.

(d) Intentionally Omitted.

(e) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Maturity Date in accordance with Section 2.14, the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to fifteen hundredths of one percent (0.15%) of the amount of
such Revolving Lender’s Revolving Commitment (whether or not utilized). Such fee
shall be fully earned and due and payable in full on the date the Administrative
Agent receives the Extension Request pursuant to such Section.

(f) Intentionally Omitted.

(g) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

Section 3.6 Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.

Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (ii) and,
with respect to Swingline Loans, in Section 2.5(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the

 

- 51 -



--------------------------------------------------------------------------------

Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in (i) the definition of “Requisite Revolving
Lenders” and “Requisite Term Lenders”, as applicable, and (ii) Section 13.7.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank and/or the Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and/or
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Bank and/or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any

 

- 52 -



--------------------------------------------------------------------------------

Revolving Loans or amounts owing by such Defaulting Lender under Section 2.4(j)
in respect of Letters of Credit (such amounts “L/C Disbursements”), in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Article VI were satisfied or waived,
such payment shall be applied solely to pay the Revolving Loans of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or L/C Disbursements
owed to, such Defaulting Lender until such time as all Revolving Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(b)(i) for any period during which that Term Loan Lender is a
Defaulting Lender. Each Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.5(b)(ii) for any period during which that Revolving
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding principal amount of the Revolving Loans funded by it, and (2) its
Revolving Commitment Percentage of the Stated Amount of Letters of Credit for
which it has provided Cash Collateral as and when required pursuant to
Section 3.9(e) below.

(ii) Each Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(c) for any period during which that Revolving Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment), but only to
the extent that (x) the conditions set forth in Article VI are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-

 

- 53 -



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure
following such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

- 54 -



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower and Administrative Agent (and the
Swingline Lender and the Issuing Bank with respect to Revolving Lenders) agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)) and to cause the Term Loans to be held pro rata by the Term
Lenders in accordance with their respective Term Loan Commitment Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, demand
that such Defaulting Lender assign its Commitment and outstanding Loans to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender which is a Non-Defaulting Lender may (but shall not be
obligated to) in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and outstanding Loans via an
assignment subject to and in accordance with the provisions of Section 13.6(b).
In connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, in accordance with
Section 13.6(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500, provided that failure by a Defaulting Lender to execute any
such Assignment and Assumption shall not invalidate any such assignment. No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the Assignment and
Assumption shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to
subsection (e) of this Section, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Administrative Agent, the applicable Defaulting Lender’s
Revolving Commitment Percentage of Revolving Loans and/or Term Loan Commitment
percentage of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Bank or any
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full Revolving Commitment Percentage and
Term Loan Commitment Percentage, as applicable, of all outstanding Loans and
participations in Letters of Credit and Swingline Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective

 

- 55 -



--------------------------------------------------------------------------------

under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Section 3.10 Taxes.

(a) Issuing Bank. For purposes of this Section, the term “Lender” includes the
Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

 

- 56 -



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal

 

- 57 -



--------------------------------------------------------------------------------

withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 and Exhibit K-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount

 

- 58 -



--------------------------------------------------------------------------------

to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. The Administrative Agent shall
deliver to the Borrower an IRS Form W-9 and any forms or other documentation
described above that it would be required to deliver to the Borrower if it were
a Lender.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. UNENCUMBERED POOL

Section 4.1 Unencumbered Pool Requirements.

At all times the Properties in the Unencumbered Pool shall satisfy the following
requirements, to Administrative Agent’s reasonable satisfaction:

(a) The Unencumbered Asset Value shall be at least $250,000,000;

(b) All Unencumbered Pool Properties shall be Eligible Properties;

(c) There shall be at least five (5) Unencumbered Pool Properties; and

(d) As of the admission date of a Property (other than a Studio Property) into
the Unencumbered Pool, such Unencumbered Pool Property shall have a minimum
Occupancy Rate of seventy percent (70.0%) after excluding any tenants more than
thirty (30) days past due.

 

- 59 -



--------------------------------------------------------------------------------

Section 4.2 Eligibility and Addition of Properties.

(a) Initial Unencumbered Pool Properties. As of the Agreement Date, the
Properties identified on Schedule 4.2 shall be the Unencumbered Pool Properties.

(b) Additional Unencumbered Pool Properties. After the Agreement Date a Property
shall be added to the Unencumbered Pool upon the satisfaction of each of the
following conditions (as confirmed by Administrative Agent in writing):

(i) delivery to Administrative Agent of a current operating statement and rent
roll for such Property audited or certified by Borrower to its knowledge as
being true and correct in all material respects and historical operating
statements (to the extent available), rent rolls (including ARGUS or similar
information if available) and the purchase and sale agreement (if a new
acquisition);

(ii) delivery to Administrative Agent of an operating budget for such Property
for the current fiscal year;

(iii) receipt and review of a pro forma Compliance Certificate evidencing
compliance on a pro-forma basis with the covenants set forth in Section 10.1(b)
and Section 10.1(e);

(iv) delivery of such other information as may be reasonably requested by
Administrative Agent in order to evaluate the potential Unencumbered Pool
Property, including, but not limited to customary due diligence requests; and

(v) the owner of such Property shall have executed and delivered a Guaranty to
the extent then required by and in compliance with Section 8.14.

Upon receipt of the foregoing, Administrative Agent shall conduct due diligence,
reasonably satisfactory to Administrative Agent, with respect to the proposed
Property to confirm such Property qualifies as an Eligible Property.

(c) Approval of Additional Unencumbered Pool Properties. If at any time there
are less than ten (10) Unencumbered Pool Properties, the addition of a proposed
Property to the Unencumbered Pool shall require the approval of Requisite
Lenders. For so long as there are ten (10) or more Unencumbered Pool Properties,
a proposed Property shall be added to the Unencumbered Pool upon satisfaction of
the requirements set forth in Sections 4.1 and 4.2 above, as confirmed by
Administrative Agent in writing (such confirmation not to be unreasonably
withheld or delayed).

Section 4.3 Removal of Properties from the Unencumbered Pool.

(a) From time to time the Borrower may request, upon not less than ten (10) days
prior written notice to the Administrative Agent, that any Property then
included in the Unencumbered Pool be removed therefrom, which removal (the
“Property Removal”) shall be effected by the Administrative Agent if the
Administrative Agent determines all of the following conditions are satisfied:

(i) as of the date of such Property Removal and immediately after giving effect
to such Property Removal (i) no Default or Event of Default exists or will
exist; (ii) all representations and warranties and covenants contained herein
and in the other Loan Documents are true and accurate in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and

 

- 60 -



--------------------------------------------------------------------------------

warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and (iii) the conditions of
Section 4.1 are satisfied; and

(ii) Borrower delivers to Administrative Agent a pro forma Compliance
Certificate in form and substance acceptable to Administrative Agent.

(b) Additionally, any Property included in the Unencumbered Pool shall be
removed therefrom, in the event such Property is no longer an Eligible Property;
provided, however, that if Borrower remedies the occurrence which caused such
Property to become ineligible and provides evidence thereof to Administrative
Agent’s satisfaction within ninety (90) days of such Property becoming
ineligible, along with a representation that the Property is an Eligible
Property, then, provided no Event of Default exists, such Property shall again
be included in the Unencumbered Pool without satisfying the requirements of
Section 4.2(b) and Section 4.2(c) above.

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), including, without limitation, any Regulatory Change, affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or such Participant, or any corporation controlling such Lender
or such Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), or (ii) imposes
or modifies any reserve, special deposit, compulsory loan, insurance charge or
similar requirements (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)

 

- 61 -



--------------------------------------------------------------------------------

relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under this Section (but without duplication), if as
a result of any Regulatory Change or any risk-based capital guideline or other
requirement heretofore or hereafter issued by any Governmental Authority there
shall be imposed, modified or deemed applicable any Tax (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Issuing Bank or such Revolving Lender, the
Borrower shall pay immediately to the Issuing Bank or, in the case of such
Revolving Lender, to the Administrative Agent for the account of such Revolving
Lender, from time to time as specified by the Issuing Bank or such Revolving
Lender, such additional amounts as shall be sufficient to compensate the Issuing
Bank or such Revolving Lender for such increased costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank, or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank, or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent, the
Issuing Bank, and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Bank, or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
the Issuing Bank, or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent, the Issuing
Bank and or any such Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

 

- 62 -



--------------------------------------------------------------------------------

Section 5.2 Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) The Administrative Agent shall determine (which determination shall be
conclusive (absent manifest error)) that reasonable and adequate means do not
exist for the ascertaining LIBOR for such Interest Period;

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive (absent manifest error)) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

(c) the Administrative Agent reasonably determines (which determination shall be
conclusive (absent manifest error)) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 5.3 Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).

Section 5.4 Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall (in consultation with such Lender) determine in
its sole discretion shall be sufficient to compensate such Lender for any loss,
cost or expense attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

 

- 63 -



--------------------------------------------------------------------------------

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

Section 5.5 Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2, or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement or any other Loan Document which, pursuant to Section 13.7,
requires the vote of such Lender, and the Requisite Lenders, Requisite Revolving
Lenders and/or Requisite Term Lenders, as applicable, shall have voted in favor
of

 

- 64 -



--------------------------------------------------------------------------------

such amendment, modification or waiver, then Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment and Loans to an Eligible Assignee subject to and
in accordance with the provisions of Section 13.6 (b) for a purchase price equal
to (x) the aggregate principal balance of all Loans then owing to the Affected
Lender (including any amounts payable under Section 5.4 by reason of such
payment or otherwise), plus (y) the aggregate amount of payments previously made
by the Affected Lender under Section 2.4(j) that have not been repaid, plus
(z) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10, 5.1 or 5.4) with respect to any period up to the date of
replacement.

Section 5.7 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8 Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent.

The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) to the extent requested by each Lender, Revolving Notes and Terms Notes
executed by the Borrower, payable to each applicable Lender (but excluding any
Lender that has

 

- 65 -



--------------------------------------------------------------------------------

requested not to receive Notes) and complying with the terms of Section 2.12(a)
and the Swingline Note executed by the Borrower;

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of (A) Latham & Watkins LLP, special counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering the matters reasonably required by Administrative Agent and
(B) Venable LLP, Maryland counsel to the Borrower and Hudson REIT, addressed to
the Administrative Agent and the Lenders and covering the matters reasonably
required by the Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued by the Secretary of State of the state of
formation of each such Loan Party issued within thirty (30) days of the date
hereof and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis (taking into
account the Unencumbered Pool Properties as of the Agreement Date) for the
Borrower’s fiscal quarter ending June 30, 2014;

(x) a Disbursement Instruction Agreement effective as of the Agreement Date;

(xi) intentionally omitted;

(xii) copies of all Material Contracts in existence on the Agreement Date not
previously delivered to Administrative Agent;

(xiii) the Fee Letter;

 

- 66 -



--------------------------------------------------------------------------------

(xiv) all other fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders for which an invoice has been
provided at least three (3) Business Days prior to the date hereof, including,
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

(xv) to the extent not previously delivered to Administrative Agent, insurance
certificates, or other evidence, providing that the insurance coverage required
under Section 8.5 (including, without limitation, both property and liability
insurance) is in full force and effect;

(xvi) UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no liens
of record other than Permitted Liens; and

(xvii) a complete listing of all Subsidiaries which are not Guarantors.

(b) In the good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since June 30,
2014, that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound; and

(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA Patriot Act; and

Section 6.2 Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans (other than
Revolving Loans pursuant to Section 2.4(e), the only conditions precedent for
which are set forth in Section 2.4(e)) and (ii) the Issuing Bank to issue
Letters of Credit are each subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16 would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all

 

- 67 -



--------------------------------------------------------------------------------

respects) on and as of the date of the making of such Loan or date of issuance
of such Letter of Credit with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and (c) subject to
Section 2.4(e), in the case of the borrowing of Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing, and in the case of the issuance of a Letter of Credit the Issuing
Bank and the Administrative Agent shall have received a timely request for the
issuance of such Letter of Credit. Each Credit Event (other than a Continuation
or the making of Revolving Loans pursuant to Section 2.4(e)) shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Section 6.2 have been satisfied. For
purposes of determining compliance with the conditions specified in Section 6.1
with respect to the initial effectiveness of this Agreement, for the benefit of
Administrative Agent and the other Lenders, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the Agreement Date specifying its
objection thereto.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity (as applicable), duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held

 

- 68 -



--------------------------------------------------------------------------------

by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
non-assessable and (C) other than rights under Borrower Preferred Units, there
are no outstanding subscriptions, options, warrants, commitments, preemptive
rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person. As of the Agreement Date, Part II of
Schedule 7.1(b) correctly sets forth all Unconsolidated Affiliates of the
Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents and the Fee
Letter to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. The Loan Documents
and the Fee Letter to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval not already obtained or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, (iii) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound, which could reasonably be
expected to have a Material Adverse Effect; or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the other Lender
Parties.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 7.1(f)(i) is, as of the Agreement Date,
a complete and correct listing of all Properties of the Borrower, each other
Loan Party and each other Material Subsidiary, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is Construction-in-Progress or a Renovation Property and, if such
Property is Construction-in-Progress or a Renovation Property, the status of
completion of such Property. Schedule 7.1(f)(ii) is, as of the Agreement Date, a
complete and correct listing of all Eligible Properties. Each of the Borrower,
each other Loan Party and each other Material Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets. No
Eligible Property is subject to

 

- 69 -



--------------------------------------------------------------------------------

any Lien other than Permitted Liens and each such Eligible Property otherwise
satisfies all requirements under the Loan Documents for being an Eligible
Property.

(g) Existing Indebtedness. Schedule 7.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees) with
an outstanding principal amount of $5,000,000 or more of each of the Borrower,
the other Loan Parties and the other Subsidiaries, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.
As of the Agreement Date, the Borrower, the other Loan Parties and the other
Subsidiaries have performed and are in compliance, in all material respects,
with all of the terms of such Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the passage of time, or both, would constitute
a default or event of default, exists with respect to any such Indebtedness.

(h) Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. As of the Agreement
Date, each of the Borrower, the other Loan Parties and the other Subsidiaries
that is party to any Material Contract has performed and is in compliance with
all of the terms of such Material Contract, and no default or event of default,
or event or condition which with the giving of notice, the passage of time, or
both, would constitute such a default or event of default, exists with respect
to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. To the knowledge of
the Borrower, there are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary except as could not reasonably be expected to have a
Material Adverse Effect.

(j) Taxes. All federal, state and other material tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other material taxes
required to be paid by each Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
income tax returns of the Borrower, any other Loan Party or any other Subsidiary
is under audit by any Governmental Authority. All charges, accruals and reserves
on the books of the Borrower, the other Loan Parties and the other Subsidiaries
in respect of any taxes are in accordance with GAAP, to the extent required
under GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of Hudson REIT and its consolidated
Subsidiaries for the fiscal years ended December 31, 2012 and December 31, 2013,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of Hudson REIT and its consolidated Subsidiaries for the fiscal quarter ended
June 30, 2014, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of Hudson REIT and its consolidated
Subsidiaries for the fiscal quarter period ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the

 

- 70 -



--------------------------------------------------------------------------------

consolidated financial position of Hudson REIT and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments). Neither Hudson REIT nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

(l) No Material Adverse Change. Since December 31, 2013, taking into account
public filings made with the Securities and Exchange Commission prior to the
Agreement Date, there has been no event, change, circumstance or occurrence that
could reasonably be expected to have a Material Adverse Effect. Each of the
Borrower, the other Loan Parties and the other Subsidiaries is Solvent.

(m) Intentionally Omitted.

(n) ERISA.

(i) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Each Qualified Plan has received a favorable
determination or is entitled to rely on a currently-effective prototype opinion
letter from the Internal Revenue Service or a timely application for such letter
is currently being processed by the Internal Revenue Service with respect
thereto and, to the knowledge of the Borrower, nothing has occurred which would
prevent any Qualified Plan from being qualified under Section 401(a) of the
Internal Revenue Code or cause the loss of such qualification.

(ii) The Borrower represents that, with respect to any Benefit Arrangement
maintained by Hudson REIT or the Borrower that is a retiree welfare benefit
arrangement, all amounts have been accrued on Hudson REIT’s financial statements
in accordance with FASB ASC 715. The “benefit obligation” of all Plans does not
exceed the “fair market value of plan assets” for such Plans by more than
$15,000,000 all as determined by and with such terms defined in accordance with
FASB ASC 715.

(iii) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) neither
the Borrower nor Hudson REIT has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Hudson
REIT or the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

(o) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or

 

- 71 -



--------------------------------------------------------------------------------

order to which any such Person is a party or by which any such Person or any of
its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(p) Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties; (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect; and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws; (y) cause or contribute to any other
potential common law or legal claim or other liability; or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which, reasonably could be expected to
have a Material Adverse Effect. To Borrower’s knowledge, none of the Properties
is listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. To the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

(q) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit that would impair its ability to consummate the transactions contemplated
by this Agreement or to perform its obligations under any Loan Document to which
it is a party.

(r) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System. Borrower
and the other Loan Parties shall comply with Regulations T, U and X of the Board
of Governors of the Federal Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 10.9 or as otherwise
set forth on Schedule 7.1(s), none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement (whether
oral or written) with any Affiliate.

 

- 72 -



--------------------------------------------------------------------------------

(t) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances, except as could not reasonably be expected
to have a Material Adverse Effect. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(u) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Material Subsidiaries are engaged in the business of acquiring,
owning, redeveloping, developing, financing and managing various types of
Properties, including, without limitation, Retail Properties, Office Properties,
Studio Properties, and Mixed-Use Properties, together with other business
activities incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby (other than under the Fee Letter).

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished and to be furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were or will be (as applicable), at the time
furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Agreement Date, no fact is known to any
Loan Party which has had, or may in the future have (so far as any Loan Party
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 7.1(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.

(x) No Prohibited Transactions. Assuming that no Lender funds any amount payable
by it hereunder with “plan assets,” as such term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

 

- 73 -



--------------------------------------------------------------------------------

(y) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/ index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

(z) REIT Status. Hudson REIT qualifies as, and has elected to be treated as, a
REIT and its proposed methods of operation will enable it to continue to
maintain its status as a REIT.

(aa) Unencumbered Pool Properties. Each Unencumbered Pool Property included in
calculations of the Unencumbered Asset Value satisfies all of the requirements
set forth in Section 4.1.

Section 7.2 Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the date
on which any extension of the Revolving Maturity Date is effectuated pursuant to
Section 2.14 and at and as of the date of the occurrence of each Credit Event
(other than a Continuation or the making of Revolving Loans pursuant to
Section 2.4(e)), except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants:

Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

- 74 -



--------------------------------------------------------------------------------

Section 8.2 Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties (if
Borrower, a Loan Party or other Subsidiary has actual knowledge of any
non-compliance on the part of such Person) to comply with all Applicable Law,
including the obtaining of all Governmental Approvals, except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.

Section 8.3 Maintenance of Property.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.

Section 8.4 Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(u)
and not enter into any line of business not otherwise engaged in by such Person
as of the Agreement Date.

Section 8.5 Insurance.

The Borrower shall, and shall cause each other Loan Party and each other
Material Subsidiary to, maintain insurance (on a replacement cost basis as it
relates to property insurance) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

Section 8.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal, state and other
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or upon any properties belonging to it, and
(b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) if the failure to pay or discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.

 

- 75 -



--------------------------------------------------------------------------------

Section 8.7 Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrower if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with at least one Business
Day’s prior notice. The Borrower shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while an Event of Default exists. If requested by the
Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower, any other Loan Party or any
other Material Subsidiary with the Borrower’s accountants.

Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of Hudson REIT, the Borrower and its Subsidiaries;
(d) to provide for the general working capital needs of Hudson REIT, the
Borrower and its Subsidiaries and for other general corporate purposes of Hudson
REIT, the Borrower and its Subsidiaries; and (e) to pay fees and expenses
incurred in connection with the Loans. The Borrower shall only use Letters of
Credit for the same purposes for which it may use the proceeds of Loans. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

Section 8.9 Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

- 76 -



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 8.11 Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, do or
knowingly permit to be done anything to impair materially the value of any of
the Material Contracts, except, in each case, to the extent that either of the
foregoing could not reasonably be expected to have a Material Adverse Effect
(other than in connection with clause (a)(1) of the definition thereof).

Section 8.12 REIT Status.

The Borrower shall cause Hudson REIT to maintain its status as a REIT under the
Internal Revenue Code.

Section 8.13 Exchange Listing.

The Borrower shall cause Hudson REIT to maintain at least one class of common
shares of Hudson REIT having trading privileges on the New York Stock Exchange
or NYSE Amex Equities or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

Section 8.14 Guarantors.

(a) Within one hundred twenty (120) days, unless extended by Administrative
Agent in its sole discretion, of any Person becoming a Material Subsidiary
(other than an Excluded Subsidiary) after the Agreement Date or in connection
with the addition of a Property to the Unencumbered Pool that is owned by a
Subsidiary not already a Guarantor (or Borrower), the Borrower shall deliver to
the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (A) an Accession Agreement executed by
such Subsidiary and (B) the items that would have been delivered under
subsections (iv)(A), (v) through (viii), and (xiv) through (xvi), of
Section 6.1(a) if such Subsidiary had been a Material Subsidiary on the
Agreement Date; provided, however, promptly (and in any event within one hundred
twenty (120) days, unless extended by Administrative Agent in its sole
discretion) upon any Excluded Subsidiary ceasing to be subject to the
restriction which prevented it from becoming a Guarantor on the Agreement Date
or delivering an Accession Agreement pursuant to this Section, as the case may
be, such Subsidiary shall comply with the provisions of this Section. For the
purpose of clarity, each Unencumbered Pool Property must be owned by a Guarantor
or the Borrower, except during any period in which the owner of any Unencumbered
Pool Property is not required to provide a Guaranty pursuant to Section 8.14(c),
in which case such Unencumbered Pool Property need only be owned by a Subsidiary
of the Borrower or the Borrower.

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor from the Guaranty so long as:

 

- 77 -



--------------------------------------------------------------------------------

(i) such Guarantor does not own (or will not own as of such release) any
Unencumbered Pool Property, nor any direct or indirect equity interest in any
Subsidiary that owns an Unencumbered Pool Property; (ii) such Guarantor is not
otherwise required to be a party to the Guaranty under the immediately preceding
subsection (a) or the last two sentences of the following subsection (c);
(iii) no Default or Event of Default then exists or would occur as a result of
such release, including, without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 10.1;
(iv) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least ten
(10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

(c) Notwithstanding anything to the contrary contained in this Section 8.14
above, if Hudson REIT obtains an Investment Grade Rating and for so long as
Hudson REIT maintains an Investment Grade Rating, no Material Subsidiary or
owner of any Unencumbered Pool Property (or any other Subsidiary) shall be
required to become a Guarantor and any Material Subsidiary or owner of any
Unencumbered Pool Property (or any other Subsidiary) that has provided a
Guaranty that is eligible to be released from such Guaranty pursuant to clauses
(iii), (iv) and (v) of the preceding subsection (b) may be released from the
Guaranty (which, for avoidance of doubt, shall in no event include Hudson REIT),
unless such Person provides a Guaranty to a Person other than to Administrative
Agent, for the benefit of the Guarantied Parties (as defined in the Guaranty).
In the event Borrower fails to maintain an Investment Grade Rating, then each
Material Subsidiary (other than an Excluded Subsidiary) and each owner of any
Unencumbered Pool Property that is not then a Guarantor shall comply with all
the terms and conditions of Section 8.14(a) above within thirty (30) days of
such failure. In the event a Material Subsidiary (other than an Excluded
Subsidiary) or an owner of any Unencumbered Pool Property that is not then a
Guarantor provides a Guaranty to a Person other than to Administrative Agent,
for the benefit of the Guarantied Parties (as defined in the Guaranty), then
such Material Subsidiary and/or owner of any Unencumbered Pool Property, as
applicable, shall comply with all the terms and conditions of Section 8.14(a)
above within thirty (30) days of executing such third party Guaranty.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1 Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the filing of
Hudson REIT’s 10-Q with the Securities and Exchange Commission (but in no event
later than forty-five (45) days after the end of each of the first, second and
third fiscal quarters of Hudson REIT), the unaudited consolidated financial
statements of Hudson REIT and its Subsidiaries (including a consolidated balance
sheet, income statement and statement of cash flows) as at the end of such
period and setting forth in each case in comparative form the figures as of the
end of and for the corresponding periods of the previous fiscal

 

- 78 -



--------------------------------------------------------------------------------

year, all of which shall be certified by the chief executive officer or chief
financial officer of Hudson REIT, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of Hudson REIT and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments).

Section 9.2 Year-End Statements.

As soon as available and in any event within five (5) days after the filing of
Hudson REIT’s 10-K with the Securities and Exchange Commission (but in no event
later than ninety (90) days after the end of each fiscal year of Hudson REIT),
the audited consolidated financial statements of Hudson REIT and its
Subsidiaries (including a consolidated balance sheet, income statement,
statement of cash flows and statement of stockholder equity) as at the end of
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be (a) certified by the
chief executive officer or chief financial officer of Hudson REIT, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of Hudson REIT and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified as to substance and
scope and who shall have authorized the Borrower to deliver such report to the
Administrative Agent and the Lenders pursuant to this Agreement.

Section 9.3 Compliance Certificate.

Within forty-five (45) days of the end of each of the first, second and third
fiscal quarters of Hudson REIT and within ninety (90) days of the end of each
fiscal year of Hudson REIT, a certificate substantially in the form of Exhibit I
(a “Compliance Certificate”) executed on behalf of the Borrower by the chief
financial officer of Hudson REIT (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
(i) the calculations required to establish whether Hudson REIT was in compliance
with the covenants contained in Section 10.1 and (ii) list of all assets
included in calculations of Total Asset Value of the Unencumbered Pool
Properties and shall disclose which assets have been added or removed from such
calculation since the previous list delivered to Administrative Agent;
(b) stating that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure; (c) setting forth a statement of Funds From Operations;
and (d) setting forth a report of newly acquired Properties, including the Net
Operating Income, cost and mortgage debt, if any, of each such Property.

Section 9.4 Other Information.

To the extent not otherwise disclosed in the financial statements furnished to
Administrative Agent pursuant to Sections 9.1 and 9.2 above or publically filed
with the Securities and Exchange Commission, Borrower shall furnish to
Administrative Agent the following:

(a) Promptly upon receipt thereof, copies of all reports disclosing matters
identified through the audit or review of the operations of the Borrower or
Hudson REIT which are reasonably likely to be materially detrimental to
financial condition of the Borrower or Hudson REIT, if any, submitted to the
Borrower, Hudson REIT or its Board of Directors by its independent public
accountants including, without limitation, any management report;

(b) Intentionally omitted;

 

- 79 -



--------------------------------------------------------------------------------

(c) To the extent not publicly filed with the Securities and Exchange Commission
(or any Governmental Authority substituted therefore), promptly upon the mailing
thereof to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;

(d) Intentionally omitted;

(e) At the time the financial statements are furnished pursuant to Section 9.2,
projected balance sheets, operating statements, profit and loss projections and
cash flow budgets of the Borrower and its Subsidiaries on a consolidated basis
for each quarter of the next succeeding fiscal year, all itemized in detail, in
form satisfactory to the Administrative Agent. The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Borrower, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Sections 10.1 and 10.2 at the end of each fiscal quarter of the next succeeding
fiscal year;

(f) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(g) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;

(h) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, any other Loan Party concurrently with the next
delivery of the Compliance Certificate;

(i) Prompt notice of (i) any change in the senior management of Hudson REIT or
the Borrower, (ii) any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party or any
other Material Subsidiary or (iii) the occurrence of any other event which, in
the case of any of the immediately preceding clauses (i) through (iii), has had,
or could reasonably be expected to have, a Material Adverse Effect, together
with such other information as requested by the Administrative Agent, the
Lenders and their counsel to evaluate such matters;

(j) Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by any Loan Party
or any other Subsidiary under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;

(k) Promptly upon entering into any Material Contract or Specified Derivatives
Contract after the Agreement Date, a copy of such contract;

 

- 80 -



--------------------------------------------------------------------------------

(l) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(m) Intentionally Omitted;

(n) Intentionally Omitted;

(o) Intentionally Omitted;

(p) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to an Unconsolidated
Affiliate, such evidence to be in form and detail satisfactory to the
Administrative Agent;

(q) Promptly, upon any change in Hudson REIT’s Credit Rating, a certificate
stating that Hudson REIT’s Credit Rating has changed and the new Credit Rating
that is in effect;

(r) Intentionally Omitted;

(s) Promptly, and in any event within three (3) Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, and the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(t) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(u) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any of its Subsidiaries, or any other Loan
Party as the Administrative Agent or any Lender may reasonably request.

Section 9.5 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II and
(ii) any Lender that has notified the Administrative Agent and the

 

- 81 -



--------------------------------------------------------------------------------

Borrower that it cannot receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. Pacific time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 9.3 to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificate required by
Section 9.3, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 9.6 Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

Section 9.7 USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall comply with the
following covenants:

 

- 82 -



--------------------------------------------------------------------------------

Section 10.1 Financial Covenants.

(a) Ratio of Total Liabilities to Total Asset Value. The Borrower shall not
permit the ratio of (i) Total Liabilities to (ii) Total Asset Value, to exceed
0.60 to 1.00 at any time.

(b) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Hudson REIT and its
Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Unencumbered Asset Value, to exceed 0.60 to 1.00 at any time.

(c) Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA of Hudson REIT and its Subsidiaries, on a
consolidated basis (which shall include Hudson REIT’s Ownership Share of
Unconsolidated Affiliates in accordance with Section 1.2), for any prior
consecutive twelve (12) month period to (ii) Fixed Charges of Hudson REIT and
its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2),
for such prior consecutive twelve (12) month period, to be less than 1.50 to
1.00 as of the last day of such fiscal quarter.

(d) Ratio of Secured Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Secured Indebtedness of Hudson REIT and its
Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Total Asset Value, to exceed 0.60 to 1.00, at any time on or before
September 23, 2015, and 0.55 to 1.00, at any time thereafter.

(e) Ratio of Unencumbered NOI to Unsecured Interest Expense. The Borrower shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense for such fiscal quarter, to be less than 1.60 to
1.00 as of the last day of such fiscal quarter.

(f) Ratio of Recourse Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Recourse Indebtedness (excluding the Loans) of Hudson
REIT and its Subsidiaries, on a consolidated basis (which shall include Hudson
REIT’s Ownership Share of Unconsolidated Affiliates in accordance with
Section 1.2), to (ii) Total Asset Value to exceed 0.15 to 1.00, at any time.

(g) Permitted Investments. The Borrower shall not, and shall not permit any Loan
Party or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of such
Persons to exceed the following percentages of Total Asset Value at any time:

(i) Mortgages in favor of the Borrower, any other Loan Party or other
Subsidiary, such that the aggregate book value of Indebtedness secured by such
Mortgages exceeds ten percent (10.0%) of Total Asset Value;

(ii) The aggregate amount of Construction-in-Progress in which Hudson REIT
either has a direct or indirect ownership interest such that the aggregate
amount thereof exceeds twenty percent (20.0%) of Total Asset Value. If
Construction-in-Progress is owned by an Unconsolidated Affiliate of Hudson REIT,
then the product of (A) Hudson REIT’s Ownership Share in such Unconsolidated
Affiliate and (B) the amount of Construction-in-Progress, shall be used in
calculating such investment limitation;

 

- 83 -



--------------------------------------------------------------------------------

(iii) Unimproved real estate (which shall include raw land, valued at current
book value) such that the aggregate book value of all such unimproved real
estate exceeds ten percent (10.0%) of Total Asset Value;

(iv) Investments in Properties (other than Mortgages) that are not Office
Properties or Studio Properties (provided that Investments for purposes of this
Section 10.1(g) shall not include retail associated with Properties which are
primarily Office Properties or Studio Properties) such that the aggregate value
in such Investments exceeds ten percent (10.0%) of Total Asset Value;

(v) Common stock, Preferred Equity, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market exceeds ten percent (10.0%) of Total Asset
Value;

(vi) Investments in Unconsolidated Affiliates, such that the aggregate value of
such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds twenty-five percent (25.0%) of Total Asset Value; and

(vii) Investments in Studio Properties, such that the aggregate value of such
Investments in Studio Properties exceeds thirty-five percent (35.0%) of Total
Asset Value.

In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii), (iv) and (v) shall not exceed twenty-five (25.0%) of Total Asset Value.

(h) Intentionally Omitted.

(i) Dividends and Other Restricted Payments. The Borrower shall not, and shall
not permit any of its Subsidiaries to, declare or make any Restricted Payment;
provided, however, that the Borrower and its Subsidiaries may declare and make
the following Restricted Payments so long as no Default or Event of Default
would result therefrom:

(i) the Borrower may make Restricted Payments to Hudson REIT and other holders
of Equity Interests of the Borrower during any four (4) quarter period in an
amount not to exceed the greater of (A) ninety-five percent (95.0%) of the
Borrower’s Funds From Operations, or (B) the amount required to be distributed
to all of the holders of Equity Interests of the Borrower such that the amount
distributed to Hudson REIT is sufficient to enable Hudson REIT to make cash
distributions to its shareholders in compliance with Section 8.12 and avoid the
imposition of income taxes and excise taxes on Hudson REIT, including, without
limitation, under Sections 857(b) and 4981 of the Internal Revenue Code;

(ii) the Borrower may make Restricted Payments to the holders of its Equity
Interests such that the amount distributed to Hudson REIT is sufficient to
enable Hudson REIT to make cash distributions to its shareholders of capital
gains resulting from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;

(iii) the Borrower may make Restricted Payments to Hudson REIT to permit Hudson
REIT to (A) pay corporate overhead expenses incurred in the ordinary course of
business and (B) pay any taxes which are due and payable by Hudson REIT, the
Borrower or any Subsidiary;

 

- 84 -



--------------------------------------------------------------------------------

(iv) the Borrower may redeem or repurchase Equity Interests of the Borrower
(including, for the avoidance of doubt, the Borrower Preferred Units) or make
Restricted Payments to Hudson REIT to enable Hudson REIT to redeem or repurchase
Equity Interests of Hudson REIT so long as, in each case, immediately before and
immediately after giving pro forma effect to any such Restricted Payment, no
Default or Event of Default is or would be in existence, including, without
limitation, a Default or Event of Default resulting from a breach of
Section 10.1;

(v) a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary; and

(vi) Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.

Notwithstanding the foregoing, if a Default or Event of Default exists, the
Borrower may only make Restricted Payments to Hudson REIT and other holders of
Equity Interests of the Borrower during any fiscal year, in each case, in an
aggregate amount not to exceed the minimum amount required to be distributed to
all of the holders of Equity Interests of the Borrower such that the amount
distributed to Hudson REIT is sufficient to enable Hudson REIT to make cash
distributions to its shareholders to remain in compliance with Section 8.12. If
a Default or Event of Default specified in Section 11.1(a), Section 11.1(e) or
Section 11.1(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2(a), the Borrower shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary.

Section 10.2 Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Unencumbered Pool Property, now owned or
hereafter acquired, except for Permitted Liens.

Section 10.3 Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party (other than
Hudson REIT) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Loan Party (other than Hudson REIT) to: (a) pay dividends or make any
other distribution on any of such Loan Party’s capital stock or other equity
interests owned by the Borrower or any such Loan Party (other than any
restrictions contained in the Borrower LP Agreement); (b) pay any Indebtedness
owed to the Borrower or any Subsidiary; (c) make loans or advances to the
Borrower or any Subsidiary; or (d) transfer any of its property or assets to the
Borrower or any Subsidiary; other than, in each case, (i) those encumbrances or
restrictions contained in any Loan Document, (ii) restrictions and conditions
imposed by Applicable Law, (iii) customary restrictions and conditions contained
in agreements relating to the sale of such Loan Party or any Property owned by
such Loan Party (to the extent such sale is permitted hereunder), (iv) customary
restrictions governing any purchase money Liens permitted hereby covering only
the property subject to such Lien, and (v) with respect to clause (d) only,
customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business.

 

- 85 -



--------------------------------------------------------------------------------

Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
a Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:

(i) any Subsidiary may merge with a Loan Party so long as such Loan Party is the
survivor and any Subsidiary that is not a Loan Party may merge with any other
Subsidiary that is not a Loan Party;

(ii) any Subsidiary may sell, transfer or dispose of its assets to a Loan Party
and any Subsidiary that is not a Loan Party may sell, transfer or dispose of its
assets to any other Subsidiary that is not a Loan Party;

(iii) a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Property) and any Subsidiary that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;

(iv) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including, without limitation,
a Default or Event of Default resulting from a breach of Section 10.1; (3) in
the case of a consolidation or merger involving the Borrower or a Loan Party
that owns an Unencumbered Pool Property included in the calculation of
Unencumbered Asset Value, the Borrower or such Loan Party shall be the survivor
thereof; and (4) at the time the Borrower gives notice pursuant to clause (1) of
this subsection, the Borrower shall have delivered to the Administrative Agent
for distribution to each of the Lenders a Compliance Certificate, calculated on
a pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 10.1,
after giving effect to such consolidation, merger, acquisition, Investment,
sale, lease or other transfer; and

(v) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.

 

- 86 -



--------------------------------------------------------------------------------

Section 10.5 Intentionally Omitted.

Section 10.6 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.7 Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent, the Issuing Bank or the Lenders in any material
respect (provided, that amendments to include or modify customary special
purpose entity provisions in connection with the incurrence of Secured
Indebtedness shall not be deemed adverse under this Section 10.7) or (b) could
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect (other than under
clause (a)(i) of the definition thereof).

Section 10.8 Intentionally Omitted.

Section 10.9 Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1(s) or (b) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of the Borrower, such other Loan
Party or such other Subsidiary and upon fair and reasonable terms which are no
less favorable to the Borrower, such other Loan Party or such other Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate. Notwithstanding the foregoing, no payments may be made
with respect to any items set forth on such Schedule 7.1(s) if a Default or
Event of Default exists or would result therefrom.

Section 10.10 Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from any of the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

Section 10.11 Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of

 

- 87 -



--------------------------------------------------------------------------------

business and which establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated to be held by the Borrower,
such other Loan Party or such other Subsidiary.

ARTICLE XI. DEFAULT

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) any amount due on the Revolving Maturity Date or Term Loan Maturity Date,
(ii) any principal of any of the Loans or any Reimbursement Obligation when due
(whether upon demand, at maturity, by reason of acceleration, or otherwise)
under this Agreement or any of the other Loan Documents, or (iii) any other
amount due (whether upon demand, at maturity, by reason of acceleration, or
otherwise) under this Agreement, any other Loan Document or the Fee Letter
within five (5) Business Days of the same being due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.1, Section 9.2, Section 9.3 or Article X; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, the Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

(d) Indebtedness Cross Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value), in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of (1) $25,000,000 or more with
respect to Non-Recourse Indebtedness, and/or (2) $15,000,000 or more with
respect to Recourse Indebtedness (“Material Indebtedness”); or

 

- 88 -



--------------------------------------------------------------------------------

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, redeemed or defeased prior to the stated maturity thereof;
or

(iii) Intentionally Omitted; or

(iv) There occurs an “Event of Default” under and as defined in any Derivatives
Contract with a notional value in excess of $30,000,000 as to which the
Borrower, any Loan Party or any other Subsidiary is a “Defaulting Party” (as
defined therein), or there occurs an “Early Termination Date” (as defined
therein) in respect of any Specified Derivatives Contract as a result of a
“Termination Event” (as defined therein) as to which the Borrower or any of its
Subsidiaries is an “Affected Party” (as defined therein).

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Subsidiary that accounts for more than five percent (5.0%) of the Total
Asset Value as of any date of determination shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Subsidiary
that accounts for more than five percent (5.0%) of the Total Asset Value as of
any date of determination, in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days

 

- 89 -



--------------------------------------------------------------------------------

without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $25,000,000 (excluding amounts covered by insurance for which
insurance coverage for such judgment has been confirmed by the applicable
carrier), or (B) in the case of an injunction or other non-monetary relief, such
injunction or judgment or order could reasonably be expected to have a Material
Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to Hudson REIT and/or the Borrower aggregating
in excess of $25,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than forty percent (40.0)% of the total voting power of the
then outstanding voting stock of Hudson REIT; or

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such twelve-month period
constituted the Board of Directors of Hudson REIT (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of Hudson REIT was approved by a vote of at least fifty percent
(50.0%) of the total voting power of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved, but excluding any director whose
initial nomination for, or assumption of office as, a director occurs as a
result of an actual or threatened solicitation of proxies or consents

 

- 90 -



--------------------------------------------------------------------------------

for the election or removal of one or more directors by any person or group
other than a solicitation for the election of one or more directors by or on
behalf of the Board of Directors) cease for any reason to constitute at least
fifty percent (50.0%) of the total voting power of the Board of Directors of the
Borrower then in office.

Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may (unless otherwise directed by Requisite Lenders) and at the direction
of the Requisite Lenders shall: (1) declare, by written notice to the Borrower,
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Intentionally Omitted.

 

- 91 -



--------------------------------------------------------------------------------

Section 11.3 Intentionally Omitted.

Section 11.4 Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents, in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

(a) to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Bank and Swingline Lender in proportion to
the respective amounts described in this clause (a) payable to them;

(b) to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
(b) payable to them;

(c) to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

(d) to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (d) payable to them;

(e) to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

(f) to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Bank, the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

- 92 -



--------------------------------------------------------------------------------

(g) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

Section 11.6 Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the Issuing Bank as provided herein and
Administrative Agent has been notified that such payments have been applied by
the Issuing Bank. Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders; provided, that
all earnings on such investments will be credited to and retained in the Letter
of Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Revolving Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit

 

- 93 -



--------------------------------------------------------------------------------

Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within ten
(10) Business Days after the Administrative Agent’s receipt of such request from
the Borrower, against receipt, but without any recourse, warranty or
representation whatsoever, such portion of the amount of the credit balances in
the Letter of Credit Collateral Account as exceeds the aggregate amount of
Letter of Credit Liabilities at such time. When all of the Obligations shall
have been paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt, but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 11.7 Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.8 Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 11.9 Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Lenders and the Specified Derivatives Providers under this Agreement,
each of the other Loan Documents, the Fee Letter and Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by any such Lender Party or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single

 

- 94 -



--------------------------------------------------------------------------------

or partial exercise of any power or right preclude its other or further exercise
or the exercise of any other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI, for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its respective benefit (solely in its
capacity as the Issuing Bank or Swingline Lender, as the case may be) hereunder
or under the other Loan Documents, (iii) any Specified Derivatives Provider Bank
from exercising the rights and remedies that inure to its benefit under any
Specified Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.4, (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the other Loan Documents, and the exercise by the Requisite
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower,

 

- 95 -



--------------------------------------------------------------------------------

pursuant to this Agreement or any other Loan Document not already delivered or
otherwise made available to such Lender pursuant to the terms of this Agreement
or any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

Section 12.2 Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. This Section shall apply to any Lender acting as Administrative Agent.

Section 12.3 Intentionally Omitted.

Section 12.4 Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting

 

- 96 -



--------------------------------------------------------------------------------

documentation as the Administrative Agent may request, from the applicable
Specified Derivatives Provider.

Section 12.5 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Unless a Lender shall
give written notice to the Administrative Agent that it specifically objects to
the requested determination, consent or approval (together with a reasonable
written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of, or
consented to, such determination or any recommendation provided by
Administrative Agent. The provisions of this Section shall not apply to any
amendment, waiver or consent regarding any of the matters described in
Section 13.7(c).

Section 12.6 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 12.7 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent

 

- 97 -



--------------------------------------------------------------------------------

under this Agreement or any Loan Document on the part of the Borrower or other
Persons, or to inspect the property, books or records of the Borrower or any
other Person; (c) shall be responsible to any Lender or the Issuing Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders, the Issuing Bank and the Specified Derivatives Providers
in any such Collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; or (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct in the selection of such agent or
attorney in fact, each as determined by a court of competent jurisdiction in a
final non-appealable judgment.

Section 12.8 Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(in each case, as determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, each as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any expenses (including the fees and expenses of
the counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this

 

- 98 -



--------------------------------------------------------------------------------

Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

Section 12.9 Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

Section 12.10 Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender acting as the Administrative Agent) and the
Borrower upon thirty (30) days’ prior written notice if the Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder, or (ii) resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower. Upon any such removal or resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval

 

- 99 -



--------------------------------------------------------------------------------

shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender on the Agreement Date and
any of its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after (i) the Lenders’ giving notice of removal or (ii) the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent instead shall be
made to each Lender and the Issuing Bank directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders and the Issuing Bank so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or Issuing Bank were itself the Administrative Agent. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by an Administrative Agent shall also constitute the
resignation as the Issuing Bank and as the Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Administrative Agent (or such Revolving Lender as specified
thereby if the successor Administrative Agent is not a Revolving Lender)
(A) shall thereafter act as Swingline Lender and shall make arrangements
satisfactory to the Resigning Lender to effectively purchase or assume the
obligations of the Resigning Lender with respect to any Swingline Loans then
outstanding, and (B) in its capacity as Issuing Bank, shall issue letters of
credit in substitution for all Letters of Credit, issued by the Resigning
Lender, as Issuing Bank, outstanding at the time of such succession (which
letters of credit issued in substitution shall be deemed to be Letters of Credit
issued hereunder) or make other arrangements satisfactory to the Resigning
Lender to effectively assume the obligations of the Resigning Lender with
respect to such Letters of Credit. After any Administrative Agent’s removal or
resignation hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice. Any successor Administrative Agent shall be a United States person
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.

Section 12.11 Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

- 100 -



--------------------------------------------------------------------------------

ARTICLE XIII. MISCELLANEOUS

Section 13.1 Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed by a nationally recognized carrier, telecopied, or
hand-delivered as follows:

If to the Borrower:

Hudson Pacific Properties, L.P.

11601 Wilshire Blvd., 6th Floor

Los Angeles, California 90025-0317

Attn: Mark T. Lammas

 Telecopy Number:

  

310-445-5710

 Telephone Number:

  

310-445-5702

If to the Administrative Agent:

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attn: Kevin A. Stacker

 E-Mail:

  

kevin.a.stacker@wellsfargo.com

 Telephone Number:

  

310-789-3768

If to the Administrative Agent under Article II:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn: Sherif Abdelaziz

 Telecopy Number:

  

866-494-9607

 Telephone Number:

  

612-667-7624

If to Wells Fargo as the Issuing Bank:

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attn: Kevin A. Stacker

 E-Mail:

  

kevin.a.stacker@wellsfargo.com

 Telephone Number:

  

310-789-3768

If to Bank of America, N.A. as the Issuing Bank:

Bank of America, N.A.

Trade Finance Service Center

 

- 101 -



--------------------------------------------------------------------------------

1 Fleet Way

Scranton, PA 18507

E-Mail:

  

Scranton_standby_LC@bankofamerica.com

Telephone Number:

  

1-800-370-7519

If to any other Revolving Lender as the Issuing Bank:

To such Revolving Lender’s address or telecopy number as set forth in the
applicable

Administrative Questionnaire

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable

Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) Business Days after
the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, when
transmitted, if during normal business hours, otherwise on the next succeeding
Business Day; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its costs and expenses incurred in connection with the preparation, negotiation
and execution of, and any amendment, supplement or modification to, any of the
Loan Documents (including, due diligence expense and reasonable travel expenses
related to closing), and the consummation of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements of counsel
to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and of
the Administrative Agent in connection with the review of Properties for
inclusion in the Unencumbered Pool and the Administrative Agent’s other
activities under Article IV, and the reasonable fees and disbursements of
counsel to the Administrative Agent relating to all such activities, (b) to pay
or reimburse the Administrative Agent, the Issuing Bank and the Lenders for all
their reasonable costs and expenses incurred in connection with the enforcement
or preservation of any rights under the Loan

 

- 102 -



--------------------------------------------------------------------------------

Documents and the Fee Letter, including the fees and disbursements of their
respective counsel and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents,
(c) without duplication of amounts payable under Section 3.10(c) and
Section 3.10(d), to pay and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 11.1(e) or 11.1(f),
including, without limitation, (i) any motion for relief from any stay or
similar order, (ii) the negotiation, preparation, execution and delivery of any
document relating to the Obligations and (iii) the negotiation and preparation
of any debtor-in-possession financing or any plan of reorganization of the
Borrower or any other Loan Party, whether proposed by the Borrower, such Loan
Party, the Lenders or any other Person, and whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

Section 13.3 Intentionally Omitted.

Section 13.4 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9, and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

- 103 -



--------------------------------------------------------------------------------

Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT

 

- 104 -



--------------------------------------------------------------------------------

SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR
NOTICES PROVIDED FOR HEREIN.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations, as applicable, hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Revolving Commitment and the Revolving Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loan Commitment and Term Loans at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Revolving Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Revolving Lender subject to each such
assignment, and/or the aggregate amount of the Term Loan Commitment (which for
this purpose includes Term Loans outstanding thereunder) or, if the applicable
Term Loan Commitment is not then in effect, the principal outstanding balance of
the Term Loans subject to each such

 

- 105 -



--------------------------------------------------------------------------------

assignment (in each such case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Revolving Commitment, and $2,500,000 in the case of any assignment in
respect of a Term Loan Commitment or Term Loans, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, in the case of a Revolving Commitment
or Revolving Loans or $2,500,000 in the case of a Term Loan Commitment or Term
Loans, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan(s) or the
Commitment(s) assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment or any unfunded Term Loan Commitments if such assignment is to a
Person that is not already a Lender with a Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender; and

(C) the consent of the Swingline Lender, Wells Fargo (if Wells Fargo is an
Issuing Bank) and each other Issuing Bank with any outstanding Letter of Credit
at such time, if any, (in each case, such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment.

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
Assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.

 

- 106 -



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates, any other Loan Party or any of their
respective Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Eligible Assignee or another
Lender (or Affiliate thereof).

(viii) Amendments to Schedule 1.1(a). The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any assignment effected
hereunder.

(ix) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payments liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) (A) its full pro rata share
of all Term Loans in accordance with its Term Loan Commitment Percentage, and
(B) its full pro rata share of all Revolving Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage, in each such case, as applicable. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for

 

- 107 -



--------------------------------------------------------------------------------

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.6(d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank, and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
other than in accordance with Section 8.14 or any other release in accordance
with the terms hereof, in each case, as applicable to that portion of such
Lender’s rights and/or obligations that are subject to the participation. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10, 5.1 and 5.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.10(g) (it being understood that the
documentation required under Section 3.10(g) shall be delivered to the
participating Lender )) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 5.6 and 5.7 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent either such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation or the sale
of the participation to such Participant is made with the Borrower’s prior
written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6 with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4 as though it were a Lender,
provided that such Participant agrees to be subject to Section 3.3 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of each Participant’s interest in the Commitments, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loan or
other obligation under any

 

- 108 -



--------------------------------------------------------------------------------

Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such interest in the Loans or other
obligations under the Loan Documents as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as administrative agent) shall
have no responsibility for maintaining a Participant Register.

(e) Intentionally Omitted.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United Stated
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than the Fee Letter) may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than the Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). For the avoidance of doubt, the Requisite Revolving Lenders may amend,
modify or waive Section 6.2 or any other provision of this Agreement pursuant to
the previous sentence if the sole effect of such amendment, modification or
waiver is to require any

 

- 109 -



--------------------------------------------------------------------------------

Revolving Lenders to make Revolving Loans when such Revolving Lenders would not
otherwise be required to do so (other than the waiver of any Event of Default).
Subject to the immediately following subsection (c), any term of this Agreement
or of any other Loan Document relating to the rights or obligations of the Term
Loan Lenders, and not any other Lenders, may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Term Loan Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party a party thereto). For the
avoidance of doubt, the Requisite Term Lenders may amend, modify or waive
Section 6.2 or any other provision of this Agreement pursuant to the previous
sentence if the sole effect of such amendment, modification or waiver is to
require any Term Lenders to make Term Loans when such Term Lenders would not
otherwise be required to do so (other than the waiver of any Event of Default).
Notwithstanding anything to the contrary contained in this Section, the Fee
Letter may only be amended, and the performance or observance by any Loan Party
thereunder may only be waived, in a writing executed by the parties thereto.

(b) Consent of Certain Lenders. No amendment, waiver or consent shall:

(i) modify the definition of “Revolving Maturity Date” (except in accordance
with Section 2.14), or “Revolving Commitment Percentage”, otherwise postpone any
date fixed for or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations, or extend
the expiration date of any Letter of Credit beyond the Revolving Maturity Date
in each case, without written consent of each Revolving Lender;

(ii) modify the definition of “Term Loan Maturity Date”, or “Term Loan
Commitment Percentage”, or otherwise postpone any date fixed for, or forgive,
any payment of principal of, or interest on, any Term Loans or for the payment
of Fees or any other Obligations owing to the Term Loan Lenders, in each ease,
without the written consent of each Term Loan Lender;

(iii) modify the definition of the term “Requisite Revolving Lenders” or modify
in any other manner the number or percentage of the Revolving Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Revolving Lender;

(iv) modify the definition of the term “Requisite Term Loan Lenders” or modify
in any other manner the number or percentage of the Term Loan Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Term Loan Lender;

(v) modify the definition of the term “Requisite Lenders” or, except as
permitted under clauses (iii) and (iv) of this Section above, modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender; or

(vi) amend, modify or waive (A) the amount of the Swingline Commitment or
(B) the L/C Commitment Amount, in each case, without the prior written consent
of the Requisite Revolving Lenders.

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and

 

- 110 -



--------------------------------------------------------------------------------

adversely affected thereby (or the Administrative Agent at the written direction
of such Lenders), do any of the following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.6 and any increases
contemplated under Section 2.17) or subject the Lenders to any additional
obligations except for increases contemplated under Section 2.17;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (provided that no amendment of any component definition
(other than the defined terms “Applicable Margin – Ratings”, “Applicable Margin
– Ratio”, “Level” and the corresponding rate tables contained therein) used in
the calculation of such rates of interest shall constitute a reduction in such
rate of interest);

(iii) reduce the amount of any Fees payable to the Lenders hereunder (provided
that no amendment of any component definition used in the calculation of such
fees shall constitute a reduction in such fees), other than Fees payable under
any Fee Letter;

(iv) modify the definition of “Pro Rata Share”, “Revolving Commitment
Percentage”, “Term Loan Commitment Percentage” or amend or otherwise modify the
provisions of Section 3.2;

(v) amend this Section or, other than as set forth in the parentheticals in
clauses (ii) and (iii) above, amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vi) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.14(b);

(vii) waive a Default or Event of Default under Section 11.1(a), except as
provided in Section 11.7; or

(viii) amend, or waive the Borrower’s compliance with, Section 2.16.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of the Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected

 

- 111 -



--------------------------------------------------------------------------------

with the consent of the applicable Lenders other than Defaulting Lenders),
except that (x) the Commitments of any Defaulting Lender may not be increased,
reinstated or extended without the written consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the written consent of such
Defaulting Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

(e) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

(f) Consent of Extending Lenders. Notwithstanding anything to the contrary
herein, with the consent of each Lender so electing, the Loans, this Agreement
and the Loan Documents may be amended to permit the Borrower to extend the
Extended Revolving Maturity Date or Term Loan Maturity Date, as applicable, of
each such electing Lender’s Loans and Commitments, in each case, as applicable,
and to provide for different interest rates and fees for such extending Lender
for such extended period. Any extension under this Section shall be in each such
Lender’s sole discretion and shall be subject to the terms and conditions
established by each such electing Lenders at such time.

Section 13.8 Non-Liability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 13.9 Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives

 

- 112 -



--------------------------------------------------------------------------------

(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with this Section 13.9); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed Assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications and market data collectors and similar service providers to
the lending industry, such information to consist of deal terms and other
information customarily found in such publications and/or provided to similar
service providers; (i) to any other party hereto; and (j) with the prior written
consent of the Borrower. Notwithstanding the foregoing, the Administrative
Agent, the Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank or
such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a non-confidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 13.10 Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of their respective
Related Parties and counsel (each referred to herein as an “Indemnified Party”)
from and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10 or 5.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in

 

- 113 -



--------------------------------------------------------------------------------

connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries, other than to the extent in
violation of law; (vii) the fact that the Administrative Agent, the Issuing Bank
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Administrative Agent, the Issuing Bank or the Lenders
may have under this Agreement or the other Loan Documents; (ix) any civil
penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, the Issuing Bank or any Lender as a result
of conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this subsection (a) to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, each as determined
by a court of competent jurisdiction in a final, non-appealable judgment. This
Section 13.10(a) shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, or on behalf of, an Indemnified Party shall be advanced by the
Borrower at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such

 

- 114 -



--------------------------------------------------------------------------------

Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 13.11 Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 13.5, shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

Section 13.12 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in

 

- 115 -



--------------------------------------------------------------------------------

full force as though the invalid, illegal, or unenforceable provision had never
been part of the Loan Documents.

Section 13.13 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15 Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 13.16 Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.17 Limitation of Liability.

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential or
punitive damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. The Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent, the Issuing Bank or
any Lender or any of the Administrative Agent’s, the Issuing Bank’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby. None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other

 

- 116 -



--------------------------------------------------------------------------------

information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

Section 13.18 Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no verbal
agreements among the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.

Section 13.19 Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

Section 13.20 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21 Time.

Time is of the essence with respect to each provision of this Agreement.

Section 13.22 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respect Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of

 

- 117 -



--------------------------------------------------------------------------------

such interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party waives and releases any claims that it may have against
the Administrative Agent, the Arrangers or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 13.23 Lender’s Agents.

Administrative Agent and/or any Lender may designate an agent or independent
contractor to exercise any of such Person’s rights under this Agreement, any of
the other Loan Documents. Any reference to Administrative Agent or any Lender in
any of the Loan Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors.

Section 13.24 Special Representations, Warranties and Covenants Regarding
Sanctions, Anti-Corruption, Anti-Money Laundering.

(a) The Borrower represents that neither Hudson REIT nor any of its Subsidiaries
(collectively, the “Company”) nor, to the Company’s knowledge, any director,
officer, or employee thereof or any agent, affiliate or representative of the
Company, is a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom (collectively, “Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

(b) The operations of the Company and its affiliates are and have been conducted
at all times in compliance in all material respects with applicable financial
record keeping and reporting requirements of the U.S. Currency and Foreign
Transactions Reporting Act of 1977, as amended by the PATRIOT Act, and the money
laundering statutes of Mexico, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental or regulatory authorities in such jurisdictions
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental or regulatory authorities or any arbitrator
involving the Hudson REIT or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Borrower, threatened.

(c) The Company and its affiliates have conducted their businesses in compliance
in all material respects with all applicable laws, rules and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption (collectively, “Anti-Corruption Laws”) and have
instituted and maintained, and will continue to comply with, and to maintain and
enforce, reasonable policies and procedures designed to promote and achieve
compliance in all material respects with, such laws. The Company shall maintain
and enforce reasonable policies and procedures with respect to itself and its
Subsidiaries designed to ensure compliance with applicable Money Laundering
Laws.

(d) The Company shall not, directly or indirectly, use the proceeds of any
borrowing or proceeds of any other extension of credit hereunder or lend,
contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity (i) for any purpose
that would violate Anti-Corruption Laws; (ii) to fund any activities of or
business with any individual or entity that, at the time of such funding, is
(A) the subject of Sanctions or (B) in any “Designated Jurisdiction”, in each
case in violation in any material respect of any Sanctions; or (iii) in any
other manner that will result in a material violation by any individual or
entity (including any individual or entity participating in

 

- 118 -



--------------------------------------------------------------------------------

the financing transaction contemplated by this Agreement, whether as a Lender,
Titled Agent, Administrative Agent or otherwise) of Sanctions, the PATRIOT Act,
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
to any of the foregoing or successor statute to any of the foregoing.

Section 13.25 Amendment and Restatement; No Novation.

This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement effective from and after the Agreement Date. The execution and
delivery of this Agreement shall not constitute a novation of any Loans, Letter
of Credit Liabilities or other obligations owing to the Lenders or the
Administrative Agent, as applicable, under the Existing Credit Agreement based
on facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Agreement Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans, letters of
credit and other obligations of the Borrower outstanding as of such date under
the Existing Credit Agreement, as amended, shall be deemed to be Loans, Letters
of Credit and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Agreement Date, reflect the respective Commitments and Loans of the
Lenders hereunder.

[Signatures on Following Pages]

 

- 119 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed and delivered by their authorized officers
all as of the day and year first above written.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P.

a Maryland limited partnership

By: Hudson Pacific Properties, Inc., a Maryland corporation, its general partner

By:

 

/s/ Mark T. Lammas

Name:

 

Mark T. Lammas

Title:

 

Chief Financial Officer and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    WELLS FARGO BANK, NATIONAL ASSOCIATION,
    as Administrative Agent, as Swingline Lender and as a Lender

By:

 

/s/ Kevin A. Stacker

Name:

 

Kevin A. Stacker

Title:

 

Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    BANK OF AMERICA, N.A.

By:

 

/s/ Helen Chan

Name:

 

Helen Chan

Title:

 

Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    BARCLAYS BANK PLC

By:

 

/s/ Ronnie Glenn

Name:

 

Ronnie Glenn

Title:

 

Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    KEYBANK NATIONAL ASSOCIATION

By:

 

/s/ Sara Smith

Name:

 

Sara Smith

Title:

 

AVP

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    MORGAN STANLEY BANK, N.A.

By:

 

/s/ Michael King

Name:

 

Michael King

Title:

 

Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    MUFG UNION BANK, N.A.

By:

 

/s/ Thomas E. Little

Name:

 

Thomas E. Little

Title:

 

Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Darin Mortimer

Name:

 

Darin Mortimer

Title:

 

Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    ROYAL BANK OF CANADA

By:

 

/s/ Joshua Freedman

Name:

 

Joshua Freedman

Title:

 

Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement with Hudson Pacific
Properties, L.P.

 

    U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Adrian Metter

Name:

 

Adrian Metter

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitment Amounts and Revolving Commitment Percentages as of the Agreement Date

 

Lender

   Revolving
Commitment
Percentage     Revolving
Commitment
Amount      Term Loan
Commitment
Percentage     Term Loan
Commitment
Amount  

Wells Fargo Bank, National Association

     18.900000000 %    $ 56,700,000         18.866666667 %    $ 28,300,000   

Bank of America, N.A.

     15.566666667 %    $ 46,700,000         15.533333333 %    $ 23,300,000   

Barclays Bank PLC

     13.333333333 %    $ 40,000,000         13.333333333 %    $ 20,000,000   

KeyBank National Association

     13.333333333 %    $ 40,000,000         13.333333333 %    $ 20,000,000   

Morgan Stanley Bank, N.A.

     7.773333333 %    $ 23,320,000         7.786666667 %    $ 11,680,000   

MUFG Union Bank, N.A.

     7.773333333 %    $ 23,320,000         7.786666667 %    $ 11,680,000   

PNC Bank, National Association

     7.773333333 %    $ 23,320,000         7.786666667 %    $ 11,680,000   

Royal Bank of Canada

     7.773333333 %    $ 23,320,000         7.786666667 %    $ 11,680,000   

U.S. Bank National Association

     7.773333333 %    $ 23,320,000         7.786666667 %    $ 11,680,000      

 

 

   

 

 

    

 

 

   

 

 

 

TOTAL COMMITMENT AMOUNT

     100.000000000 %    $ 300,000,000         100.000000000 %    $ 150,000,000
     

 

 

   

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
[between][among] [the][each]1 Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]2 Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement identified below (as hereafter
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1.

 

Assignor[s]:

 

                                                                 

     

                                                                 

   

[Assignor [is] [is not] a Defaulting Lender]

 

2.

 

Assignee[s]:

 

                                                                 

     

                                                                 

   

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.

 

Borrower:

 

Hudson Pacific Properties, L.P., a Maryland limited partnership

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement, dated as of September 23, 2014, among
Borrower, the Lenders parties thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other parties thereto from time to time.

 

6.

 

Assigned Interest[s]:

     

Revolving Loan Facility:

 

 

Assignor[s]

   Assignee[s]    Aggregate Amount of
Revolving
Commitments/Revolving
Loans for all  Revolving
Lenders5    Amount of Revolving
Commitments/Revolving
Loans Assigned    Percentage Assigned
of Revolving
Commitments/
Revolving Loans6      CUSIP
Number      

$            

  

$            

     %            

$

  

$

     %            

$

  

$

     %      

  

 

5 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitments/Revolving Loans of all Revolving Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

Term Loan Facility:

 

Assignor[s]

   Assignee[s]    Aggregate Amount of Term
Loan Commitments/Term
Loans for all Term Loan
Lenders7      Amount of Term Loan
Commitments/Term
Loans Assigned8      Percentage Assigned
of Term Loan
Commitments/
Term Loans8      CUSIP
Number       $                    $                      %             $        
$           %             $         $           %      

7. Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT, WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[8.

Trade Date:                     ]9

[Remainder of this page intentionally left blank]

 

 

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitments/Term Loans of all Term Loan Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the Effective Date.

 

ASSIGNOR[S]:

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE[S]:

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

 

A-4



--------------------------------------------------------------------------------

[CONSENTED TO AND]10 ACCEPTED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

[CONSENTED TO:]11

[NAME OF RELEVANT PARTY OR PARTIES]

By:

 

 

Name:

 

 

Title:

 

 

 

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

A-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including, without limitation, Section 3.10), duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall

 

A-1



--------------------------------------------------------------------------------

make all appropriate adjustments in payments by the Administrative Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

GUARANTY

THIS GUARANTY, dated as of                          , 20    (this “Guaranty”),
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons, each a “Guarantor”, and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement, dated as of September 23, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hudson Pacific Properties, L.P., a Maryland
limited partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Swingline Lender, the other Lenders and the Issuing Bank (the
Administrative Agent, the Swingline Lender, the other Lenders, and the Issuing
Bank, each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank, the Swingline Lender, and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, each Guarantor is owned and controlled by the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financial
accommodations from the Guarantied Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, the Issuing Bank, or the Administrative Agent under or in connection
with the Credit Agreement or any other Loan Document, including, without
limitation, the repayment of all principal of the Revolving Loans, Term Loans
and Swingline Loans and the Reimbursement Obligations, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender, the Issuing Bank or the Administrative Agent thereunder or in
connection therewith; (b) all

 

B-1



--------------------------------------------------------------------------------

existing or future payment and other obligations owing to any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation);
(c) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (d) all expenses, including, without limitation, attorneys’
fees and disbursements, permitted under Section 13.2 of the Credit Agreement,
that are incurred by the Administrative Agent or any other Guarantied Party in
the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (e) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, any Specified Derivatives
Contract or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (as amended, modified, restated, supplemented or
replaced from time to time, collectively, the “Guarantied Documents”), or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, any Guarantied
Document or any assignment or transfer of any Guarantied Document;

(b) any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any

 

B-2



--------------------------------------------------------------------------------

other Person, or any action taken with respect to this Guaranty by any trustee
or receiver, or by any court, in any such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against any Loan Party or any other Person to recover payments made under this
Guaranty;

(g) any non-perfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of any Loan Party to any of the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than payment and
performance in full) which may at any time be available to or be asserted by any
Loan Party or any other Person against any Guarantied Party;

(k) any change in the corporate existence, structure or ownership of any Loan
Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than payment and performance
in full).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, pursuant to the terms of the Guarantied
Documents, as applicable, without the consent of, or notice to, any Guarantor,
and without discharging any Guarantor from its obligations hereunder, take any
and all actions described in Section 3 and may otherwise: (a) amend, modify,
alter or supplement the terms of any of the Guarantied Obligations, including,
but not limited to, extending or shortening the time of payment of any of the
Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement the
Guarantied Document; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Guarantied Obligations;
(d) release any Loan Party or other Person liable in any manner for the payment
or collection of any of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against the Borrower, any other Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.

 

B-3



--------------------------------------------------------------------------------

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives: (a) any defense based upon any legal disability or other
defense of Borrower, any other guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Guarantied Documents; (b) any defense
based upon any lack of authority of the officers, directors, partners or agents
acting or purporting to act on behalf of Borrower or any principal of Borrower
or any defect in the formation of Borrower or any principal of Borrower; (c) any
defense based upon the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Lenders or intended
or understood by Lenders or Guarantor; (d) any and all rights and defenses
arising out of an election of remedies by Lenders, such as non-judicial
foreclosure with respect to security for a guaranteed obligation, even though
that election of remedies has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of law; (e) any defense
based upon Lenders’ or Administrative Agent’s failure to disclose to Guarantor
any information concerning Borrower’s financial condition or any other
circumstances bearing on Borrower’s ability to pay all sums payable under any of
the Guarantied Documents; (f) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in any other respects more burdensome than that of a principal; (g) any
defense based upon Lenders’ election, in any proceeding instituted under the
Federal Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any right of subrogation, any right to enforce any remedy
which Lenders may have against any Loan Party and any right to participate in,
or benefit from, any security for any of the Guarantied Documents now or
hereafter held by Lenders; and (j) notice of acceptance hereof or any
presentment, demand, protest, or notice of any kind (except to the extent
expressly required under the Credit Agreement or the other Loan Documents, as
applicable), and any other act or thing, or omission or delay to do any other
act or thing, which in any manner or to any extent might vary the risk of such
Guarantor or which otherwise might operate to discharge such Guarantor from its
obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment, upon an Event of Default, of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Administrative
Agent or such other Guarantied Party for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the
Administrative Agent or such other Guarantied Party.

 

B-4



--------------------------------------------------------------------------------

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing. Until the Guarantied Obligations have been repaid in full, each
Guarantor hereby forever waives to the fullest extent possible any and all
claims such Guarantor may have against any Loan Party arising out of any payment
by such Guarantor to the Administrative Agent and the Lenders of any of the
obligations pursuant to this Guaranty, including, but not limited to, all such
claims of such Guarantor arising out of any right of subrogation, indemnity,
reimbursement, contribution, exoneration, payment or any other claim, cause of
action, right or remedy against the Borrower, whether such claim arises at law,
in equity, or out of any written or oral agreement between or among such
Guarantor, the Borrower or otherwise. The waivers set forth above are intended
by each Guarantor, the Administrative Agent and the Lenders to be for the
benefit of each Loan Party, and such waivers shall be enforceable by such Loan
Party, or any of their successors or assigns, as an absolute defense to any
action by such Guarantor against such Loan Party or the assets of such Loan
Party, which action arises out of any payment by such Guarantor to the
Administrative Agent or Lenders upon any of these obligations. The waivers set
forth herein may not be revoked by any Guarantor without the prior written
consent of the Administrative Agent and each Loan Party.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid without set-off or counterclaim or any deduction or
withholding of any Indemnified Taxes, and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding such Guarantor shall pay to the Administrative Agent and the Lenders
such additional amount as will result in the receipt by the Administrative Agent
and the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law, and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by a
Guarantied Party, an Affiliate of a Guarantied Party or such Participant to or
for the credit or the account of such Guarantor against and on account of any of
the Guarantied Obligations, although such obligations shall be contingent or
unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including,
without limitation, all intercompany receivables of such

 

B-5



--------------------------------------------------------------------------------

Guarantor from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
or any other Loan Party, on account of, or in any manner in respect of, any
Junior Claim until all of the Guarantied Obligations have been paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH
GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF

 

B-6



--------------------------------------------------------------------------------

ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED
BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER GUARANTIED
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY APPLICABLE LAW. NOTHING IN THIS GUARANTY OR IN ANY
OTHER GUARANTIED DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER GUARANTIED DOCUMENT AGAINST
ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

B-7



--------------------------------------------------------------------------------

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination and Release. This Guaranty shall remain in full force
and effect with respect to each Guarantor until payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of all Guarantied Documents in accordance with their respective
terms. At the request and sole expense of the Borrower, if any Guarantor is a
Subsidiary, it shall be released from its obligations hereunder (i) in
accordance with Section 8.14 of the Credit Agreement and (ii) in the event that
all the Borrower’s Ownership Share of such Guarantor shall be sold, transferred
or otherwise disposed of in a transaction not prohibited by the Credit
Agreement.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement and Specified Derivatives Contracts, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Eligible Assignee or
Participant (or any prospective Eligible Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.7
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Pacific
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of three (3) Business Days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of a Guarantor or Guarantied Party at the addresses specified;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when

 

B-8



--------------------------------------------------------------------------------

delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.

Section 30. Time. Time is of the essence with respect to each and every
provision of this Guaranty.

Section 31. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in all respects, including right of payment, to the Guarantied Obligations until
such time as the Guarantied Obligations have been paid and performed in full and
the Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

Section 32. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each

 

B-9



--------------------------------------------------------------------------------

Qualified ECP Guarantor under this Section shall remain in full force and effect
until termination of this Guaranty in accordance with Section 20 hereof. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 33. Definitions.

(a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, (x) any Guarantor that became a Guarantor subsequent to
the date of any such Excess Payment shall be deemed to have been a Guarantor on
the date of such Excess Payment and the financial information for such Guarantor
as of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment and (y) any Person that was a
Guarantor but that is no longer a Guarantor subsequent to the date of any such
payment shall be deemed to not have been a Guarantor on the date of such payment
and the financial information for such Person shall be excluded in connection
with such payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract

 

B-10



--------------------------------------------------------------------------------

participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, (x) any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment
and (y) any Person that was a Guarantor but that is no longer a Guarantor
subsequent to the date of any such payment shall be deemed to not have been a
Guarantor on the date of such payment and the financial information for such
Person shall be excluded in connection with such payment.

(b) As used herein, “Guarantors” shall mean, as the context requires,
collectively, (i) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (ii) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (iii) with respect to (A) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (B) the payment and performance
by each other Loan Party of its obligations under the Guaranty with respect to
all Swap Obligations, the Borrower, and (iv) the successors and permitted
assigns of the foregoing.

(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

Section 34. Unsecured. As of the date hereof, the Loans are unsecured, and
references in this Guaranty to “collateral” or to statutes which are applicable
in a secured loan context are included simply in case the Loans become secured
at any time in the future, though converting the Loans to secured loans is not
an option contemplated by the parties at this time. This Guaranty is not
intended to grant any lien in favor of the Administrative Agent or the other
Guarantied Parties and the Guarantors make no representations as to the priority
of the Guarantied Parties’ claims as against any other creditors of the
Guarantors.

Section 35. Amendment and Restatement; No Novation. This Guaranty constitutes an
amendment and restatement of the Guaranty, dated August 3, 2012 (the “Existing
Guaranty”), given by the Guarantors in connection with the Existing Credit
Agreement, and shall be effective from and after the date hereof and shall
supersede the Existing Guaranty in all respects. The execution and delivery of
this Guaranty shall not constitute a novation of any obligations owing to the
Lenders or the Administrative Agent, as applicable, under the Existing Guaranty
based on facts or events occurring or existing prior to the execution and
delivery of this Guaranty.

[Signatures on Following Page]

 

B-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTORS:

[GUARANTOR]

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices for all Guarantors:

c/o Hudson Pacific Properties, Inc.

11601 Wilshire Blvd., 6th Floor

Los Angeles, California 90025-0317

Attn: Mark T. Lammas

Telecopy Number:      

 

(310) 445-5710

Telephone Number:

 

(310) 445-5702

 

B-12



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT, dated as of             ,         , (this “Agreement”)
executed and delivered by                                         , a
                    (the “New Guarantor”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Amended and Restated Credit
Agreement, dated as of September 23, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Hudson Pacific Properties, L.P., a Maryland limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.6 thereof (the “Lenders”), Administrative Agent, and the other
parties thereto, for its benefit and the benefit of other Guarantied Parties (as
defined in the Guaranty).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Bank and the other Lenders have agreed to make
available certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

WHEREAS, the New Guarantor is owned and controlled by the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain the financial accommodations from
the Guarantied Parties through their collective efforts;

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty, dated as of September 23, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

B-13



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

NEW GUARANTOR:

[NEW GUARANTOR]

By:

 

 

Name:

 

 

Title:

 

 

     (CORPORATE SEAL)

Address for Notices:

c/o Hudson Pacific Properties, Inc.

11601 Wilshire Blvd., 6th Floor

Los Angeles, California 90025-0317

Attn: Mark T. Lammas

Telecopy Number:      

 

(310) 445-5710

Telephone Number:

 

(310) 445-5702

 

ACCEPTED:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

B-15



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

            , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 23, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

 

1.

Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Revolving Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $            .

 

 

2.

The Borrower requests that such Revolving Loans be made available to the
Borrower on             , 20    .

 

 

3.

The proceeds of such Revolving Loans will be used for
                                        .

 

 

4.

The Borrower hereby requests that such Revolving Loans be of the following Type:

[Check one box only]

 

 

¨

Base Rate Loan

 

 

¨

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

 

¨

one month

 

 

¨

three months

 

 

¨

six months

 

C-1



--------------------------------------------------------------------------------

 

5.

Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Term Loan Lenders make Term Loans to the Borrower in an aggregate
amount equal to $            .

 

 

6.

The Borrower requests that such Term Loans be made available to the Borrower on
            , 20    , which date is on or before March 23, 2015, the Term Loan
Disbursement Expiration Date.

 

 

7.

The proceeds of such Term Loans will be used for
                                        .

 

 

8.

The Borrower hereby requests that such Term Loans be of the following Type:

[Check one box only]

 

 

¨

Base Rate Loan

 

 

¨

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

 

¨

one month

 

 

¨

three months

 

 

¨

six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
immediately after making such Loans, (a) no Default or Event of Default exists
or would exist, and none of the limits specified in Section 2.16 would be
violated; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Loans contained in Article VI
(initial borrowing)/Section 6.2 (subsequent borrowings) of the Credit Agreement
will have been satisfied at the time such Loans are made.

[Remainder of this page intentionally left blank.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

NOTICE OF CONTINUATION

            , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 23, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

 

1.

The requested date of such Continuation is             , 20    .

 

 

2.

The LIBOR Loans subject to such Continuation are [Revolving]/[Term Loans].

 

 

3.

The aggregate principal amount of the [Revolving]/[Term] Loans subject to the
requested Continuation is $             and the portion of such principal amount
subject to such Continuation is $            .

 

 

4.

The current Interest Period of the [Revolving]/[Term] Loans subject to such
Continuation ends on             , 20    .

 

D-1



--------------------------------------------------------------------------------

 

5.

The duration of the Interest Period for the [Revolving]/[Term] Loans or portion
thereof subject to such Continuation is:

[Check one box only]

 

 

¨

one month

 

 

¨

three months

 

 

¨

six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Default or Event of
Default exists or will exist.

[Remainder of this page intentionally left blank.]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

NOTICE OF CONVERSION

                    , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 23, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.11 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

 

1.

The requested date of such Conversion is                     , 20    .

 

 

2.

The LIBOR Loans to be Converted are [Revolving]/[Term] Loans.

 

 

3.

The Type of [Revolving]/[Term] Loans to be Converted pursuant hereto is
currently:

[Check one box only]

 

 

¨

Base Rate Loan

 

 

¨

LIBOR Loan

 

 

4.

The aggregate principal amount of the [Revolving]/[Term] Loans subject to the
requested Conversion is $             and the portion of such principal amount
subject to such Conversion is $            .

 

E-1



--------------------------------------------------------------------------------

 

5.

The amount of such [Revolving]/[Term] Loans to be so Converted is to be
converted into Loans of the following Type:

[Check one box only]

 

 

¨

Base Rate Loan

 

 

¨

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

 

¨

one month

 

 

¨

three months

 

 

¨

six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, no Default or Event of
Default exists or will exist.

[Remainder of this page intentionally left blank.]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

NOTICE OF SWINGLINE BORROWING

                    , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attention:                     

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
September 23, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

 

1.

Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $            .

 

 

2.

The Borrower requests that such Swingline Loan be made available to the Borrower
on                     , 20    .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and immediately after making such Swingline
Loan, (a) no Default or Event of Default exists or would exist, and none of the
limits specified in Section 2.5 and/or Section 2.16 would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Swingline Loan contained in
Section 6.2 of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.

 

F-1



--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5(b) of the Credit Agreement.

[Remainder of this page intentionally left blank.]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF REVOLVING NOTE

REVOLVING NOTE

 

$            

                        , 20     

FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
                                         or registered assigns (the “Lender”),
in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 608 2nd Avenue South, 11th Floor, MAC
N9303-110, Minneapolis, MN 55402, Attention Sherif Abdel-Aziz, Loan No. 1006877,
or at such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                                          AND
        /100 DOLLARS ($            ), or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrower under the Credit Agreement (as defined below), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement, dated as of September 23, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.6 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Revolving
Note upon the occurrence of certain events and for prepayments of Revolving
Loans upon the terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated
            , 20     (the “Prior Revolving Note”), in the original principal
amount of $             previously delivered to the Lender under the Credit
Agreement. THIS REVOLVING NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
THE PRIOR REVOLVING NOTE. THIS REVOLVING NOTE SHALL BE EFFECTIVE FROM AND AFTER
THE DATE HEREOF AND SHALL SUPERSEDE THE PRIOR REVOLVING NOTE IN ALL RESPECTS.]

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Remainder of this page intentionally left blank.]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Revolving Note as of the date written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF TERM NOTE

TERM NOTE

 

$            

                        , 20     

FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
                                         or registered assigns (the “Lender”),
in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 608 2nd Avenue South, 11th Floor, MAC
N9303-110, Minneapolis, MN 55402, Attention Sherif Abdel-Aziz, Loan No. 1006877,
or at such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                                          AND
        /100 DOLLARS ($            ), or such lesser amount as shall equal the
aggregate unpaid principal amount of Term Loans made by the Lender to the
Borrower under the Credit Agreement (as defined below), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

This Term Note is one of the “Term Notes” referred to in the Amended and
Restated Credit Agreement, dated as of September 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.6 thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Term Note upon
the occurrence of certain events and for prepayments of Term Loans upon the
terms and conditions specified therein.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Note.

[This Term Note is given in replacement of the Term Note dated             ,
20     (the “Prior Term Note”), in the original principal amount of
$             previously delivered to the Lender under the Credit Agreement.
THIS TERM NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
TERM NOTE. THIS TERM NOTE SHALL BE EFFECTIVE FROM AND AFTER THE DATE HEREOF AND
SHALL SUPERSEDE THE PRIOR TERM NOTE IN ALL RESPECTS.]

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Remainder of this page intentionally left blank.]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Term
Note as of the date written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

Title:

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SWINGLINE NOTE

SWINGLINE NOTE

 

$            

                        , 20     

FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”), hereby promises to pay to WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) to its address at
Minneapolis Loan Center of the Administrative Agent, 608 2nd Avenue South, 11th
Floor, MAC N9303-110, Minneapolis, MN 55402, Attention Sherif Abdel-Aziz, Loan
No. 1006877, or at such other address as may be specified by the Swingline
Lender to the Borrower, the principal sum of
                                         AND NO/100 DOLLARS ($            ) (or
such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement), on the dates and in the principal amounts provided in the Credit
Agreement (as defined below), and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

This Swingline Note is the “Swingline Note” referred to in the Amended and
Restated Credit Agreement, dated as of September 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.6 thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Swingline Note.

[Remainder of this page intentionally left blank.]

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Swingline Note as of the date first written above.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

I-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as
September 23, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Credit Agreement.

Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies, in its capacity as an officer of the Borrower and not in its
individual capacity, to the Administrative Agent and the Lenders that:

1. (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on,             , 20    , and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute(s) (a) Default(s) or (an) Event(s) of Default and the actions
which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)].

2. Schedule 1 attached hereto accurately and completely sets forth (i) the
calculations required to establish compliance with Section 10.1 of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above and (ii) a list of all assets included in the calculation of
Unencumbered Asset Value and discloses which assets have been added or removed
from such calculation since the previous list was delivered to the
Administrative Agent.

3. Schedule 2 sets forth a statement of Funds From Operations.

4. Schedule 3 sets forth a report of newly acquired Properties, including the
Net Operating Income, cost and mortgage debt of each such Property.

5. As of the date hereof the aggregate outstanding principal amount of (i) all
outstanding Revolving Loans, together with the aggregate principal amount of all
outstanding Swingline Loans are less than or equal to the aggregate amount of
the Revolving Commitments, and (ii) all outstanding Term Loans are less than or
equal to the aggregate amount of the Term Loan Commitments.

6. Attached hereto as Schedule 4 are copies of amendments to charter documents
of Loan Parties made since delivery of the last Compliance Certificate.

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Compliance Certificate on and as of                     , 20    .

 

 

Name:

 

 

Title:

 

 

 

I-4



--------------------------------------------------------------------------------

SCHEDULE 1

[To be attached by Borrower]

 

I-5



--------------------------------------------------------------------------------

SCHEDULE 2

[To be attached by Borrower]

 

I-6



--------------------------------------------------------------------------------

SCHEDULE 3

[To be attached by Borrower]

 

I-7



--------------------------------------------------------------------------------

SCHEDULE 4

[To be attached by Borrower]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

Administrative Agent: Wells Fargo Bank, National Association

Loan: Loan number 1006877 made pursuant to that certain Amended and Restated
Credit Agreement dated as of September 23, 2014, among Borrower, Administrative
Agent, Lenders and the other parties thereto from time to time, as amended from
time to time (as amended, the “Credit Agreement”)

Effective Date:

Check applicable box:

 

 

¨

New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

 

¨

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Disbursement Instruction Agreement (this “Agreement”) must be signed by the
Borrower and is used for the following purposes:

 

 

(1)

to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

 

(2)

to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

 

(3)

to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

J -1



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

  

Individual’s Name

  

Title

1.

     

2.

     

3.

     

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

“N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J -2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

  

Individual’s Name

  

Title

1.

     

2.

     

3.

     

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

“N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

  

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

  

2.

  

3.

  

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

J -3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

BORROWER:

HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership

By:

 

 

Name:

 

 

Title:

 

 

 

J -4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement or the Credit Agreement, as
applicable.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

J -5



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

J-7



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September 23, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

 

Title:

 

 

Date:                     , 20    

 

K-1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September 23, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                          , 20    

 

K-2



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September 23, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

 

Title:

 

 

Date:                          , 20    

 

K-3



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September 23, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

 

Title:

 

 

Date:                          , 20    

 

K-4